Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 1 of 77 PageID #: 9454




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF INDIANA

  WESLEY IRA PURKEY,                )
                                    )
                     Petitioner,    )
                                    )    CIVIL ACTION
           vs.                      )
                                    )    Case No.: 2:19-cv-414
  WARDEN OF USP TERRE HAUTE,        )
  UNITED STATES OF AMERICA          )    DEATH PENALTY CASE
                                    )    EXECUTION SCHEDULED
                                    )    FOR DECEMBER 13, 2019
                     Respondents.   )
               _____________________________________

  REPLY TO GOVERNMENT'S RESPONSE TO PETITION FOR WRIT OF
     HABEAS CORPUS AND MOTION FOR STAY OF EXECUTION
             _____________________________________




        Rebecca E. Woodman                  Michelle M. Law
        Attorney at Law, L.C.               Assistant Federal Public Defender
        1263 W. 72nd Ter.                   Western District of Missouri
        Kansas City, Missouri 64114         901 Saint Louis Street, Suite 801
        Telephone: (785) 979-3672           Springfield, Missouri 65806
        Email: rewlaw@outlook.com           Telephone: (417) 873-9022
                                            Facsimile: (417) 873-9038
                                            Email: michelle_law@fd.org


        Dated: October 28, 2019


                              Counsel for Petitioner
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 2 of 77 PageID #: 9455



                                        TABLE OF CONTENTS

  I.     This Court, and only this Court, is the proper venue for this case..................... 1

         A.      Seventh Circuit law is binding on this Court’s determination of
                 whether the savings clause provides an available remedy ....................... 2

         B.      Remedy by motion under § 2255 is inadequate or ineffective to
                 test the legality of Mr. Purkey’s conviction or sentence .......................... 2

         C.      Initial-review post-conviction counsel’s failure to present the
                 defaulted ineffective assistance of trial counsel claims does not
                 preclude the invocation of the savings clause ............................................. 9

         D.      The Seventh’s Circuit decision in Lombardo does not diminish this
                 Court’s obligation to follow existing Seventh Circuit precedent
                 establishing that the nature of § 2255 post-conviction review
                 involves the precise circumstances requiring the application of the
                 Martinez-Trevino doctrine ............................................................................. 12

         E.      United States Supreme Court law controls the merits of Mr.
                 Purkey’s ineffective assistance of counsel claims ................................... 15

  II.    Trial counsel and § 2255 counsel were constitutionally ineffective
         for failing to challenge Juror 13, whose name is Jennifer, and who was
         selected to serve on Mr. Purkey's jury despite, and without any questioning
         about, her disclosure on her juror questionnaire that she was the victim of an
         attempted rape when she was 16 years old, where the underlying facts
         of the crime charged against Mr. Purkey alleged that he raped a
         16-year-old girl named Jennifer (CLAIM 1)......................................................... 16

  III.   Trial counsel was constitutionally ineffective in failing to investigate,
         develop and present readily available, compelling mitigating evidence
         to the jury at Mr. Purkey's capital trial, in violation of the Sixth, Eighth,
         and Fourteenth Amendments (CLAIM 2).............................................................. 29
         A.      Trial counsels' failure to conduct an adequate mitigation
                 investigation is directly attributable to the substitution of a
                 uniquely unqualified investigator in place of a qualified
                 mitigation specialist as part of the defense team ...................................... 30

                                                           i
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 3 of 77 PageID #: 9456



          B.       Trial counsel was ineffective in failing to investigate,
                   develop and present Mr. Purkey's full trauma history and
                   the long-term consequences and effects of his trauma
                   exposure and its connection to his behavior to explain why
                   he committed the crime that led to his federal conviction ..................... 32
          C.       Trial counsel were ineffective in failing to investigate,
                   discover, and present expert mental health evidence of Mr.
                   Purkey's complex PTSD symptoms and behavior throughout
                   his life up to and including the crime .......................................................... 45
  IV.     Fred Duchardt perpetrated a fraud on the court requiring relief setting
          aside the judgment on his 28 U.S.C § 2255 petition by making false and
          misleading statements to the court in the § 2255 proceeding intended to
          secure denial of Mr. Purkey's claims of ineffective assistance of counsel
          alleged against Mr. Duchardt, and which the habeas court
          subsequently relied upon in denying Mr. Purkey relief (CLAIM 3) ............... 51
  V.      Because there is a substantial possibility that the jury at Mr.
          Purkey's penalty trial understood the instructions in a way
          that rendered jurors unable to consider and give effect to
          mitigating evidence in determining whether to sentence Mr.
          Purkey to death, Mr. Purkey's death sentence is
          unconstitutional under the Eighth Amendment (CLAIM 4) ............................. 61
  VI.     Mr. Purkey's death sentence is unconstitutional in light of
          Hurst v. Florida because his sentencing jury did not find,
          beyond a reasonable doubt, each fact necessary to impose a
          sentence of death (CLAIM 5) ................................................................................... 64
  VII. Trial counsel was constitutionally ineffective in his advice
       to Mr. Purkey prior to his suppression testimony that trial
       counsel knew directly contradicted Mr. Purkey's reasons
       for confessing to a federal kidnapping in reliance on the
       promise of a life-sentence plea offer, and in subsequently
       failing to file a motion in limine to prevent the government
       from using Mr. Purkey's suppression testimony to impeach
       his trial testimony that he did not kidnap Jennifer Long,
       and arguing that his suppression statements were true ....................................... 65
  VIII. Mr. Purkey is entitled to a stay of execution ......................................................... 69




                                                             ii
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 4 of 77 PageID #: 9457



  REQUEST FOR RELIEF ...................................................................................................... 71
  CERTIFICATE OF SERVICE ............................................................................................. 73




                                                              iii
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 5 of 77 PageID #: 9458



  I.    This Court, and only this Court, is the proper venue for this case.

        In an apparent attempt to persuade this Court that Mr. Purkey has an

  illegitimate reason for bringing his claims in this Court as opposed in his district of

  conviction, Respondent suggests that seeking relief in this Court is improper. R. 49

  at 35, 48-49. However, Respondent concedes that Mr. Purkey cannot satisfy the

  requirements for filing a second or successive motion in his district of conviction.

  Id. at 36, 49. Respondent further recognizes that under 28 U.S. § 2255(e), when

  remedy by motion under § 2255 is inadequate or ineffective to the test the legality

  of a prisoner’s detention, the prisoner may seek relief under § 2241. Id. at 37.

        Respondent’s argument is meritless. Mr. Purkey’s request for relief under §§

  2255(e) and 2241 is due only to the inadequacy and ineffectiveness of § 2255 to

  address his defaulted claims. In these circumstances, Mr. Purkey has no choice but

  to file his petition in this Court: “The venue requirement in § 2241 is different from

  the venue requirement in § 2255: while an action under the latter must be brought

  in the district of conviction, a petition under § 2241 must be brought in the district

  of incarceration.” Light v. Caraway, 761 F.3d 809, 812 (7th Cir. 2014) (emphasis

  added); see also Rumsfeld v. Padilla, 542 U.S. 426 (2004) (noting that there is only

  one proper respondent to a habeas petition: the person who has custody over the

  petitioner); Webster v. Daniels, 784 F.3d 1123, 1144 (7th Cir. 2015) (en banc)

  (explaining that Rumsfeld held that the one and only proper venue for a § 2241



                                             1
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 6 of 77 PageID #: 9459



  petition is the petitioner’s district of incarceration). As Mr. Purkey has turned to §

  2241 only as a result of the inadequacy and ineffectiveness of § 2255 to address his

  substantial but defaulted claims, and because § 2241 requires Mr. Purkey to file his

  petition in the district of incarceration, this Court should reject any contention

  suggesting that Mr. Purkey improperly sought relief in this Court.

        A.     Seventh Circuit law is binding on this Court’s determination of
               whether the savings clause provides an available remedy.

        Respondent does not dispute that this Court must apply Seventh Circuit law

  to determine whether the savings clause provides an available remedy to Mr.

  Purkey. Mr. Purkey agrees that that this Court must apply Seventh Circuit law to

  determine whether the savings clause provides an available remedy to Mr. Purkey.

  Because this Court lies in the Seventh Circuit, decisions of the Seventh Circuit are

  binding on this Court. United States v. Glaser, 14 F.3d 1213, 1216 (7th Cir. 1994).

        B.     Remedy by motion under § 2255 is inadequate or ineffective to
               test the legality of Mr. Purkey’s conviction or sentence.

        As mentioned above, Respondent concedes that remedy by motion under §

  2255 does not provide an avenue for relief for Mr. Purkey’s claims, including his

  defaulted ineffective assistance of trial counsel claims that no court has ever

  reviewed. R. 49 at 36, 49. Thus, the parties agree that Mr. Purkey cannot assert

  these defaulted claims under § 2255.




                                             2
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 7 of 77 PageID #: 9460



        Despite this concession, Respondent nonetheless contends that Mr. Purkey

  has not shown that § 2255 is inadequate or ineffective under existing precedent. R.

  49 at 37. Respondent recognizes that the Seventh Circuit has identified at least

  three kinds of circumstances in which § 2255 is “inadequate and ineffective” to test

  the legality of a petitioner’s detention: (1) claims asserting that changes in statutory

  interpretation render the prisoner’s conviction or sentence unlawful, (2) claims in

  which § 2255 does not now and has never provided an adequate avenue for testing

  the petitioner’s present challenge to the legality of his sentence, and (3) claims

  involving newly discovered evidence demonstrating that a petitioner is

  categorically and constitutionally ineligible for the death penalty. R. 49 at 38-42.

  Respondent then posits that because the claims in the present case are not factually

  similar enough to claims in prior cases establishing the inadequacy or

  ineffectiveness of § 2255, (in that the claims do not involve a retroactive case of

  statutory interpretation or newly discovered evidence of intellectual disability or

  could have been raised before), Mr. Purkey has not met his burden of showing that

  remedy by motion under § 2255 is inadequate or ineffective to test the legality of

  Mr. Purkey’s detention. Id.

        Respondent’s argument lacks merit. Mr. Purkey’s burden does not require

  identifying a prior case presenting the exact circumstances present in this case.

  Rather, Mr. Purkey’s burden simply involves identifying the applicable rule of law



                                             3
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 8 of 77 PageID #: 9461



  and showing how the circumstances of this case satisfy the criteria of that rule.

  Because Mr. Purkey has done so, he has met his burden, and he is entitled to

  invoke the savings clause.

         The Seventh Circuit has interpreted § 2255(e)’s “inadequate or ineffective”

  language and identified a rule for establishing the inadequacy or ineffectiveness of

  § 2255—whether section 2255 allows the petitioner “‘a reasonable opportunity to

  obtain a reliable judicial determination of the fundamental legality of his

  conviction and sentence.’” Webster, 784 F.3d at 1136 (quoting In re Davenport,

  147 F.3d 605, 609 (7th Cir. 1998)). Based on its review of Seventh Circuit

  precedent regarding § 2255’s savings clause, the Webster court found that “that

  there must be some kind of structural problem with section 2255 before section

  2241 becomes available.” Id. “In other words, something more than a lack of

  success with a section 2255 motion must exist before the savings clause is

  satisfied.” Id.

         Here, structural problems with § 2255 prevent Mr. Purkey from presenting

  his defaulted ineffective assistance of trial counsel claims. Although these claims

  challenge the fundamental legality of his conviction or sentence, they do not fit

  within § 2255’s criteria for a second or successive petition. Mr. Purkey therefore

  cannot obtain a judicial determination of them via a § 2255 motion. Thus, as in

  each of the cases cited by Respondent as examples of situations in which § 2255 is



                                            4
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 9 of 77 PageID #: 9462



  inadequate or ineffective, Webster and Garza and Davenport, the operation of the

  successive petition rules absolutely prevent Mr. Purkey from now having an

  opportunity to raise these challenges to the legality of his sentence.

        Mr. Purkey’s case shares another characteristic of each of these cases: an

  intervening decision recognizing a right that did not exist at the time of the

  AEDPA’s enactment (as well as the petitioner’s initial 2255 proceedings).1 In this

  case, the intervening decisions include several United States Supreme Court cases

  and Seventh Circuit cases involving the Martinez-Trevino doctrine:

        (1)    the Supreme Court decision in Martinez establishing that where

        initial-review collateral proceedings provide the first occasion for a

        petitioner to raise an ineffective assistance of trial counsel claim, courts must

        hear substantial—though procedurally defaulted—constitutional claims of

        ineffective assistance of trial counsel if the petitioner can establish that

        counsel in the initial-review collateral proceeding caused the default by

        providing ineffective assistance, Martinez v. Ryan, 566 U.S. 1, 9-10, 17

        (2012);



  1
    In Davenport, the United States Supreme definitively ruled that the conduct for
  which the petitioner was convicted and imprisoned was not an offense under the
  relevant statute, and the remedy under § 2255 was “inadequate or ineffective” to
  test the legality of the petitioner’s detention in light of the new Supreme Court
  ruling. Davenport, 147 F.3d at 610; see also Webster, 784 F.3d at 1138
  (recognizing the import of the intervening decision addressed in Davenport). In
  Garza, the Inter-American Commission on Human Rights ruled that the
  introduction of evidence of uncharged murders5      in Mexico violated the petitioner’s
  rights under the American Declaration of the Rights and Duties of Man, and the
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 10 of 77 PageID #: 9463



        (2)   the Supreme Court decision in Trevino holding that, under the

        principles of Martinez, courts can excuse procedural default even in a

        jurisdiction that does not require ineffective assistance claims to be raised on

        initial collateral review, Trevino v. Thaler, 569 U.S. 413, 428-29 (2013);

        (3)   decisions of the Seventh Circuit recognizing that the structure of §

        2255 places a federal petitioner in the same situation analyzed in Trevino,

        Ramirez v. United States, 799 F.3d 845, 853 (7th Cir. 2015) ((“[T]he federal

        courts have no established procedure . . . to develop ineffective assistance

        claims for direct appeal,” so “the situation of a federal petitioner is the same

        as the one the Court described in Trevino.”); id. at 854 (same); Brown v.

        Brown, 847 F.3d 502, 509-10 (7th Cir. 2017) (noting that the Martinez-

        Trevino doctrine applies to federal prisoners who bring motions for post-

        conviction relief under § 2255); Adams v. United States, 911 F.3d 397, 411

        (7th Cir. 2018) (concluding that the district court erred in finding that a

        petitioner has no ability to challenge the effectiveness of his § 2255

        counsel); and

        (4)   the Seventh Circuit’s recognition that Martinez and Trevino have

        expanded a federal petitioner’s ability to challenge the effectiveness of

        § 2255 counsel and the Seventh Circuit’s application of the Martinez-

        Trevino doctrine to 2255 cases, see, e.g., Ramirez, 799 F.3d at 848



                                            6
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 11 of 77 PageID #: 9464



        (concluding that in Martinez and Trevino, “the Court significantly changed

        its approach to claims of ineffective assistance of counsel at initial-review

        collateral proceedings.”); Adams, 911 F.3d at 411 (concluding that the

        district court erred in finding that a petitioner has no ability to challenge the

        effectiveness of his § 2255 counsel and explaining that Martinez and Trevino

        “have changed how courts should view claims of ineffective assistance of

        counsel at initial-review collateral proceedings.”).

        Prior to the Martinez and Trevino decisions and the Seventh Circuit

  decisions recognizing that the Martinez-Trevino doctrine applies to § 2255 cases,

  Mr. Purkey did not have any right to obtain a judicial determination of claims that

  his initial post-conviction counsel failed to raise in his initial § 2255 proceeding.

  Now he does have that right. Under the Martinez-Trevino doctrine, § 2255

  counsel’s failure to present substantial claims of ineffective assistance of trial

  counsel does not bar Mr. Purkey from now presenting them. See Ramirez, 799 F.3d

  at 848; Adams, 911 F.3d at 411.

        This right is not inconsequential or trivial. Martinez, 566 U.S. at 12 (“A

  prisoner’s inability to present a claim of trial error is of particular concern when

  the claim is one of ineffective assistance of counsel.”) (emphasis added). It stems

  from the constitutional right to counsel, which “is the foundation for our adversary

  system.” Id. “The right to the effective assistance of counsel at trial is a bedrock



                                             7
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 12 of 77 PageID #: 9465



  principle in our justice system.” Id. Violations of this right impermissibly affect the

  reliability of judicial proceedings. Strickland, 466 U.S. at 696 (explaining that

  “guiding inquiry” in effective assistance of counsel cases is whether “the result of

  the particular proceeding is unreliable because of a breakdown in the adversarial

  process that our system counts on to produce just results.”).

        However, like the inadequacy and ineffectiveness of § 2255 demonstrated in

  Davenport, Garza, and Webster, the structure of § 2255 absolutely prevents Mr.

  Purkey from testing the legality of his detention in light of his unadjudicated

  ineffective-assistance-of-trial-counsel claims. Because the ineffective assistance of

  initial-review post-conviction counsel prevented resolution of these claims during

  the initial-review post-conviction proceedings and because Mr. Purkey now (for

  the first time) has a right to judicial review of these claims, Mr. Purkey has not had

  “a reasonable opportunity to obtain a reliable judicial determination of the

  fundamental legality of his conviction and sentence.” Webster, 784 F.3d at 1136

  (emphasis added). Moreover, particularly because no court has ever heard these

  claims and the claims center on the reliability of his conviction or sentence, Mr.

  Purkey has not had “a reasonable opportunity to obtain a reliable judicial

  determination of the fundamental legality of his conviction and sentence.” Id.

  (emphasis added). Thus, § 2255 is inadequate or ineffective to test the legality of




                                            8
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 13 of 77 PageID #: 9466



  Mr. Purkey’s detention, and the savings clause of § 2255(e) provides an available

  remedy for a judicial determination of Mr. Purkey’s claims.

        C.     Initial-review post-conviction counsel’s failure to present the
               defaulted ineffective assistance of trial counsel claims does not
               preclude the invocation of the savings clause.

        Respondent argues that the fact that Mr. Purkey—if he had been represented

  by effective counsel during his initial post-conviction review proceedings—could

  have raised the defaulted ineffective assistance of trial counsel claims in his initial

  post-conviction review proceedings now prohibits Mr. Purkey’s invocation of the

  savings clause. R. 49 at 40. Respondent further contends that Martinez and Trevino

  are inapposite because Purkey is a federal prisoner and not a state prisoner. R. 49 at

  46.

        The problem with these arguments is two-fold: (1) the very purpose of the

  application of the Martinez-Trevino doctrine is to adjudicate ineffective assistance

  of trial counsel claims that erroneously were omitted from initial post-conviction

  review due to the ineffectiveness of initial post-conviction counsel, and (2) the

  Seventh Circuit applies the Martinez-Trevino doctrine to § 2255 cases (involving

  federal prisoners).

        First, if the Supreme Court were not concerned about a prisoner’s ability to

  test the reliability of his conviction or sentence in light of erroneously omitted

  claims asserting a violation of the right to counsel, then the Court would have



                                             9
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 14 of 77 PageID #: 9467



  decided Martinez and Trevino in the opposite way. Instead, the court recognized

  the importance of both (1) the right to counsel and (2) a prisoner’s opportunity for

  adjudication of previously omitted right-to-counsel claims. Martinez, 566 U.S. at

  12 (“A prisoner’s inability to present a claim of trial error is of particular concern

  when the claim is one of ineffective assistance of counsel.”) (emphasis added).

  Because the right to counsel is the foundation of our adversary system and

  violations of that right undermine the reliability of convictions or sentences

  obtained in violation of that right, the Court determined that courts must not bar

  substantial—but defaulted—claims alleging abridgment of the right to counsel. Id.

  at 12, 17. Otherwise, the Court explained, initial-review collateral counsel’s failure

  to raise such a claim would “deprive a defendant of any review of that claim at

  all.” Trevino, 569 U.S. at 423.

        Second, the Seventh Circuit applies the Martinez-Trevino doctrine to all

  federal prisoners who bring motions for post-conviction relief under § 2255. In

  Ramirez, the court stated:

        The question is whether [Martinez and Trevino] apply to some or all
        federal prisoners who bring motions for postconviction relief under
        section 2255. We already have answered this in the affirmative,
        in Choice Hotels Intern., Inc. v. Grover, 792 F.3d 753 (7th Cir.2015),
        where we wrote that “[a]lthough Maples and Holland [v. Florida, 560
        U.S. 631, 130 S.Ct. 2549, 177 L.Ed.2d 130 (2010) ] were capital
        cases, we do not doubt that their holdings apply to all collateral
        litigation under 28 U.S.C. § 2254 or § 2255.” Id. at 755. A closer look



                                            10
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 15 of 77 PageID #: 9468



        at the issue convinces us that this position was correct.

  Ramirez, 799 F.3d at 852. In so holding, the court specifically rejected the

  Government’s argument contending that the Martinez-Trevino doctrine applies

  only to state prisoners and not federal prisoners:

        Neither Martinez nor Trevino suggested that, for these purposes, the
        difference between sections 2254 and 2255 was material. What does
        matter is the way in which ineffective assistance of counsel claims
        must be presented in the particular procedural system. This varies
        among the states, and between the states and the federal system, but
        we already have explained why in the great majority of federal cases,
        ineffectiveness claims must await the first round of collateral review.
        Moreover, if review were to be more restricted on either the state or
        the federal side, federalism concerns suggest that it would be the state
        side. Most of the rules that govern petitions under section 2254 are
        mirrored in section 2255, including importantly the procedure for
        handling second or successive petitions. We can think of no reason
        why Martinez and Trevino should be read in the way the government
        advocates.

  Id. at 854.

        Subsequently, in Brown, the Seventh Circuit noted that it applies “the

  Martinez-Trevino doctrine to federal prisoners who bring motions for post-

  conviction relief under § 2255.” Brown, 847 F.3d at 509-10. In Adams, the Seventh

  Circuit found that the district court erred in concluding that a petitioner has no

  ability to challenge the effectiveness of his § 2255 counsel and explained that

  Martinez and Trevino “have changed how courts should view claims of ineffective

  assistance of counsel at initial-review collateral proceedings.” Adams, 911 F.3d at

  411. Because the Seventh Circuit applies the Martinez-Trevino doctrine to § 2255

                                            11
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 16 of 77 PageID #: 9469



  proceedings, and because the Martinez-Trevino doctrine specifically authorizes

  consideration of claims that initial post-conviction should have raised but did not

  due to ineffectiveness, neither the fact that Mr. Purkey is a federal prisoner nor the

  fact that the defaulted post-conviction claims were not presented during the initial-

  review § 2255 proceedings precludes the invocation of the savings clause. On the

  contrary, the fact that the claims previously were not presented but should have

  been justifies the invocation of the savings clause to now allow Mr. Purkey a

  reasonable opportunity to obtain a judicial determination of the fundamental

  legality of his conviction and sentence. See Martinez, 566 U.S. at 12 (“A prisoner’s

  inability to present a claim of trial error is of particular concern when the claim is

  one of ineffective assistance of counsel.”) (emphasis added); Trevino, 569 U.S. at

  423 (justifying judicial review of defaulted claims of ineffective assistance of trial

  counsel because initial-review post-conviction counsel’s failure to raise such a

  claim would have “deprive[d] a defendant of any review of that claim at all.”).

        Under the above authorities, Respondent’s argument has no merit. The

  savings clause of § 2255(e) provides an available remedy for a judicial

  determination of Mr. Purkey’s claims.

        D.     The Seventh’s Circuit decision in Lombardo does not diminish this
               Court’s obligation to follow existing Seventh Circuit precedent
               establishing that the nature of § 2255 post-conviction review
               involves the precise circumstances requiring the application of the
               Martinez-Trevino doctrine.



                                            12
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 17 of 77 PageID #: 9470



        Respondent contends that this Court should not apply the Martinez-Trevino

  doctrine in this case because the Seventh Circuit has not “extended” the doctrine to

  equitable tolling cases. R. 49 at 43. Respondent relies on Lombardo v. United

  States, 860 F.3d 547 (7th Cir. 2017), as support for this position. R. 49 at 43-45.

        Respondent’s position lacks merit because it overlooks a critical difference

  between the application of the Martinez-Trevino doctrine to defaulted post-

  conviction claims versus its application to equitable tolling cases. In the equitable

  tolling context, both the Supreme Court and the Seventh Circuit have held that that

  the specific type of error at issue in Lombardo—Lombardo’s attorney’s

  miscalculation of the statute of limitations deadline—does not justify equitable

  tolling relief. Lombardo, 860 F.3d at 557 (explaining that the petitioner’s argument

  “runs headlong” into Supreme Court precedent holding “that attorney negligence,

  such as miscalculating a filing deadline, does not constitute an extraordinary

  circumstance for the purposes of equitable tolling.”); id. at 558 (explaining that the

  Seventh Circuit already has squarely addressed this precise scenario and “held that

  errors identical to that of Lombardo’s counsel do not constitute extraordinary

  circumstances, even when the petitioners wished to assert ineffective-assistance-of-

  trial-counsel claims in the first instance.”). This difference explains why Seventh

  Circuit was free to apply the Martinez-Trevino doctrine in Ramirez but not in

  Lombardo: “Ramirez did not have to contend with the longstanding precedent in



                                            13
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 18 of 77 PageID #: 9471



  the equitable tolling context holding that this sort of error by counsel does not

  justify equitable tolling.” Lombardo, 860 F.3d at 559.

        Here, unlike Lombardo, there is no longstanding Supreme Court or Seventh

  Circuit precedent establishing that the Martinez-Trevino doctrine does not apply to

  § 2255 counsel’s failure to raise substantial post-conviction claims. On the

  contrary, the precedent establishes that the nature of § 2255 review presents the

  precise circumstances requiring the application of the doctrine. As the Seventh

  Circuit has explained, in light of Martinez and Trevino, what “matter[s] is the way

  in which ineffective assistance of counsel claims must be presented in the

  particular procedural system.” Ramirez, 799 F.3d at 853. The Seventh Circuit

  further concluded that, in the federal system, the way such claims must be

  presented requires the application of the doctrine:

        Because the federal courts have no established procedure . . . to
        develop ineffective assistance claims for direct appeal, the situation of
        a federal petitioner is the same as the one the Court described in
        Trevino: as a practical matter, the first opportunity to present a claim
        of ineffective assistance of trial or direct appellate counsel is almost
        always on collateral review, in a motion under section 2255.

  Id.; see also Brown, 847 F.3d at 509-10 (affirming that the Seventh Circuit applies

  the Martinez-Trevino doctrine to federal prisoners because the procedural system

  of § 2255 review presents the same situation that the Supreme Court analyzed in

  Trevino).




                                            14
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 19 of 77 PageID #: 9472



         Thus, unlike the equitable tolling context of Lombardo, longstanding

  precedent does not preclude the application of the Martinez-Trevino doctrine to the

  defaulted claims in this case. Rather, existing precedent requires application of the

  doctrine. This Court must follow that precedent. Glaser, 14 F.3d at 1216

  (explaining that decisions of the Seventh Circuit are binding on district courts of

  the Seventh Circuit).

         E.     United States Supreme Court law controls the merits of Mr.
                Purkey’s ineffective assistance of counsel claims.

         Respondent contends that if this Court reaches the merits of Mr. Purkey’s

  defaulted claims, this Court should apply the law of the circuit of conviction

  instead of the circuit of incarceration. R. 49 at 49. If this Court applies Seventh

  Circuit law, Respondent warns, this Court will “reward and encourage the kind of

  forum shopping that § 2255 was designed to prohibit.” R. 49 at 50. Respondent

  further cautions that this Court’s decision applying Seventh Circuit law to the

  merits of Mr. Purkey’s claims may permit Mr. Purkey or a future prisoner to

  exploit a circuit split. See id.

         Mr. Purkey’s position is that, due to the nature of Mr. Purkey’s defaulted

  claims, this Court need not decide whether Eighth Circuit or Seventh Circuit law is

  controlling. The claims at issue are ineffective assistance of trial counsel claims. In

  Strickland, the United States Supreme Court established the governing standard for

  ineffective assistance of counsel claims. Wiggins v. Smith, 539 U.S. 510, 521

                                            15
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 20 of 77 PageID #: 9473



  (2003) (“We established the legal principles that govern claims of ineffective

  assistance of counsel in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052,

  80 L.Ed. 2d 674 (1984).”). Strickland also established that these principles apply in

  federal collateral proceedings. Wright v. West, 505 U.S. 277, 302 (1992). Given

  that the United States Supreme Court has established the governing standards for

  ineffective assistance of counsel claims in Strickland and its progeny, and given

  that the decisions of the United States Supreme Court are binding on all lower

  courts, Strickland and its progeny provide the controlling law for these claims.

  Thus, this Court need not answer the choice of law question Respondent posits.

        Moreover, by recognizing that United States Supreme Court law controls the

  merits of the defaulted claims, this Court will avoid the forum shopping concerns

  the Respondent raises. Similarly, this Court’s recognition that United States

  Supreme Court controls will remove any potential of Mr. Purkey (or any future

  prisoner relying on this Court’s decision) exploiting a circuit split.

  II.   Trial counsel and § 2255 counsel were constitutionally ineffective
        for failing to challenge Juror 13, whose name is Jennifer, and who
        was selected to serve on Mr. Purkey's jury despite, and without
        any questioning about, her disclosure on her juror questionnaire
        that she was the victim of an attempted rape when she was 16 years
        old, where the underlying facts of the crime charged against Mr. Purkey
        alleged that he raped a 16-year-old girl named Jennifer (CLAIM 1)
        Mr. Purkey has already shown why § 2255(e) and § 2241 allow him to bring

  his new claims in this Petition, and those arguments are incorporated but need not



                                             16
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 21 of 77 PageID #: 9474



  be repeated here. See Section I. Under applicable Martinez/Trevino doctrine, a

  defaulted claim of ineffective assistance of trial counsel can be brought if the claim

  is substantial and the default was due to the ineffective assistance of initial-review

  postconviction counsel. A "substantial" ineffective assistance claim is one that has

  "some merit." Martinez, 132 S.Ct. at 1318-1319 (citing Miller-El v. Cockrell, 537

  U.S. 322 (2003)). There is more than "some merit" in Mr. Purkey's claim that trial

  counsel was constitutionally ineffective for failing to question Juror 13 regarding

  actual bias and failing to move to strike her for cause based on implied bias.

  Section 2255 counsel themselves admit that they completely missed Juror 13’s

  disclosure of being an attempted rape victim at age 16, and therefore, "as an

  equitable matter," the initial-review postconviction proceeding was "not . . .

  sufficient to ensure that proper consideration was given to a substantial claim." Id.

  at 1318. Thus, § 2255 counsel's own ineffectiveness establishes cause for the

  default, allowing for full merits review of Mr. Purkey's substantial claim of

  ineffective assistance of trial counsel.

        Among the most essential responsibilities of defense counsel is to protect his

  or her client’s constitutional right to a fair and impartial jury by using voir dire to

  identify and ferret out jurors who are biased against the defense. See Miller v.

  Francis, 269 F.3d 609 (6th Cir. 2001). The primary purpose of voir dire is to make

  possible the empaneling of an impartial jury through questions that permit the



                                             17
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 22 of 77 PageID #: 9475



  intelligent exercise of challenges by counsel. See Rosales-Lopez v. United States,

  451 U.S. 182 (1981)(voir dire plays a critical function in assuring the criminal

  defendant that his Sixth Amendment right to an impartial jury will be

  honored)(emphasis added) and United States v. Nell, 526 F.2d 1223, 1229 (5th Cir.

  1976)(citing Swain v. Alabama, 380 U.S. 202 (1965), the principle way in which

  the Sixth Amendment right to an impartial jury is guaranteed is through the system

  of challenges exercised during voir dire of prospective jurors). Mr. Purkey argues

  that trial counsels’ voir dire performance was constitutionally ineffective resulting

  in the abrogation of Mr. Purkey’s Sixth Amendment right to a fair and impartial

  jury, based on the undisputed fact that trial counsel asked Juror 13 not one single

  question regarding her questionnaire disclosure that at age 16, she was the victim

  of an attempted rape, even though the facts of Mr. Purkey’s case included the rape

  of a 16 year-old girl. Trial counsels’ abject failure to question Juror 13 regarding

  her questionnaire disclosure of being the victim of attempted rape, resulted in a

  situation where the answer to the question of whether she was actually bias in light

  of her personal experience as a crime victim was unknown, thus proscribing the

  intelligent exercise of challenges by trial counsel.

        In response to Mr. Purkey’s claim that trial counsel was constitutionally

  ineffective for failing to question Juror 13 regarding actual bias in light of her

  questionnaire disclosure that mirrored the facts of Mr. Purkey’s case, and failure to



                                            18
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 23 of 77 PageID #: 9476



  move to strike her for cause based on implied bias, Respondent makes three main

  arguments. First, Respondent argues trial counsel was not constitutionally

  ineffective because strategic reasons existed for trial counsel’s failure to question

  Juror 13 about her questionnaire disclosure, and that in any event, trial counsel

  obtained Juror 13 general assurance of impartiality. Second, Respondent argues

  that trial counsels’ voir dire performance cannot be constitutionally inadequate

  because at the time of Mr. Purkey’s trial, Eighth Circuit law regarding juror

  implied bias was unsettled, and trial counsel’s decisions made in the context of

  unsettled law can never be professionally unreasonable. Third, Respondent argues

  that Mr. Purkey’s claim should fail because he was not prejudiced by trial

  counsels’ failure to question Juror 13 about her attempted rape experience.

  Respondent does not address post-conviction counsels’ failure to raise claims

  related to Juror 13 bias in Mr. Purkey’s § 2255 petition filed in the Western

  District of Missouri other than to argue that Mr. Purkey is procedurally defaulted

  because post-conviction counsel failed to raise a claim concerning the issue.

        Although Respondent argues that the law regarding juror implied bias was

  unsettled in the Eighth Circuit at the time of Mr. Purkey’s trial, the failure to

  question a juror regarding actual bias was at the time of Mr. Purkey’s trial, and is

  today, ineffective assistance of counsel absent the showing of sound trial strategy.

  United States v. Lathrop, 634 F.3d 931, 937 -38 (7th Cir. 2011); Cage v.



                                             19
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 24 of 77 PageID #: 9477



  McCaughtry, 305 F.3d 625, 627 (7th Cir. 2002); and Johnson v. Armontrout, 961

  F.2d 748, 755 (8th Cir. 1992)(cases cited by Respondent, Dkt 49, p. 55).

  Respondent, accuses Mr. Purkey of speculation for concluding that trial counsel

  missed Juror 13 questionnaire disclosure, but nevertheless engages in speculation

  to argue that trial counsel had strategic reasons for not asking a single question of

  Juror 13 regarding her disclosure, and argues that in any event, Mr. Purkey’s claim

  must fail because Juror 13 affirmed through general questioning that she could be

  fair and impartial. Dkt. 49, p. 55, 57. Respondent’s proffered strategic reasons, in

  addition to being speculative, are not objectively reasonable as is required to

  survive an ineffective assistance of counsel claim. See Strickland at 681. Further,

  Juror 13’s general assurances of impartiality were not made in the context required

  to assure impartiality, because trial counsel did not ask Juror 13 whether she could

  be fair and impartial despite her experience that mirrored the facts of Mr. Purkey’s

  case.

          Despite the strong presumption that defense counsel’s decisions are guided

  by sound trial strategy, it is not sufficient for counsel to merely articulate a reason

  for an act or omission alleged to constitute ineffective assistance of counsel – the

  trial strategy itself must be objectively reasonable. See Strickland at 681. The

  word “strategy” is not a trial lawyer’s talisman that necessarily defeats a charge of

  constitutional ineffectiveness – the strategy must be within the range of logical



                                             20
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 25 of 77 PageID #: 9478



  choices an ordinarily competent attorney would assess as reasonable to achieve a

  specific goal. Cone v. Bell, 243 F.3d 961 (6th Cir. 2001).

        Mr. Purkey argues that trail counsel missed Juror 13’s disclosure and

  consequently, trial counsel could not form a sound trial strategy for bypassing

  questions regarding actual bias at the time of trial. Respondent is dismissive of

  Mr. Purkey’s argument that trial counsel must have completely missed Juror 13

  disclosure, and therefore did not ask questions regarding actual bias, calling this

  conclusion “mere speculation.” Dkt. 49, p. 55. Mr. Purkey’s argument is not

  speculative, however, because one of Mr. Purkey’s trial lawyers admits that the

  issue was missed, and the trial record supports this conclusion.

        In her declaration dated May 3, 2017, Laura O’Sullivan, one of Mr. Purkey’s

  trial lawyers, concedes that Juror 13’s disclosure was missed because she and co-

  counsel Fred Duchardt “looked over” the jury questionnaires together at his office,

  and Juror 13’s disclosure was never mentioned. See generally Dkt. 23-36, p. 1 - 7.

  She states that “she would have remembered this information about Juror 13 is she

  had seen it, given how similar the disclosure was to the facts of Mr. Purkey’s case.

  She doesn’t believe Fred Duchardt noticed it because “he never mentioned it, nor

  did he raise it during voir dire.” Further, according to Ms. O’Sullivan, if she had

  known about Juror 13 disclosure, she would have wanted to make sure that Juror

  13 did not sit on the jury, and she believes the trial judge may have agreed and



                                            21
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 26 of 77 PageID #: 9479



  would have sustained a challenge for cause given the facts of Mr. Purkey’s case.

  The fact that it wasn’t brought to the trial judge’s attention by any party, further

  substantiates Mr. Purkey’s claim that trial counsel missed Juror 13’s disclosure.

        Respondent criticizes Ms. O’Sullivan’s declaration regarding Juror 13,

  calling her declaration statement “long-after-the-fact,” “ill-informed” and

  “motivationally suspect.” Dkt. 49, p. 58. Ms. O’Sullivan’s declaration regarding

  Juror 13’s disclosure, is however, nothing more than an admission that based on

  what she now knows, a mistake was made at the time of trial by not pursuing

  disqualification of Juror 13 based on her questionnaire disclosure, and that she was

  unaware of the mistake until Juror 13’s disclosure was more recently brought to

  her attention. The fact that Ms. O’Sullivan’s statement was first made long after

  trial is merely proof that those involved in Mr. Purkey’s trial and 2255 proceedings

  did not notice the issue. Her statement is more informed now that it has ever been

  because she now knows of Juror 13’s disclosure. And perhaps most importantly,

  her motivation is not suspect because she is admitting a mistake, not trying to

  cover it up.

        But as Respondent dismisses Mr. Purkey’s substantiated conclusion that trial

  counsel missed Juror 13’s disclosure, it engages in speculation to proffer a reason

  for why trial counsel might want Juror 13 to serve on the jury. Respondent

  speculates that trial counsel wanted Juror 13 on the jury,” because she disclosed



                                            22
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 27 of 77 PageID #: 9480



  that the most important cause of crime was “bad parenting” a sentiment they argue

  is consistent with Mr. Purkey’s mitigation claim of parental abuse, which was his

  “defense.” Dkt. 49, p. 55. This response mischaracterizes mitigation evidence as a

  trial defense, and ignores that Mr. Purkey has a Sixth Amendment right to a fair

  and impartial jury during both the guilt and penalty phase of a capital trial. But

  most importantly, Respondent does not explain why their proffered justification

  might outweigh the risk associated with actual bias, a risk never ascertained

  because Juror 13 was never asked about bias associated with her real-life

  experience as attempted rape victim at age 16.

        Respondent also argues that trial counsel may not have questioned Juror 13

  because he did not want to emphasize the sexual abuse aspect of the case. This

  head-in-the-sand theory fails for three reasons. First, it is simply not logical that

  trial counsel could do anything to avoid the obvious sexual assault aspect of the

  case – it simply could not be downplayed. Second, trial counsel had no

  reservations about discussing child sexual assault with Venireperson 103, a

  venireperson he questioned in front of other venirepersons and ultimately moved to

  strike based on her strongly held feeling that any adult who violates a child does

  not deserve to live. Dkt. 23, p. 110. Third, and perhaps most significantly, if trial

  counsel truly wanted to avoid emphasizing the sexual assault aspects of the case by

  questioning Juror 13 about her experience in front the entire panel, he had the



                                             23
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 28 of 77 PageID #: 9481



  opportunity to employ individual voir dire to question Juror 13 pursuant to a

  procedure he advocated in a pretrial motion entitled “Request and Proposed

  Procedure for Attorney-Conducted, Small Group Voir Dire Upon Penalty Phase

  Issues and Certain Other Selected Matters.” Dkt. 23, p. 109 - 110. In the request,

  trial counsel wrote:

        Questions regarding details of publicity, or other private matters,
        would be taken up individually, at the end of the small group process,
        out of the hearing of other members of the group. This would insure
        that other members of the panel would not hear any private or
        prejudicial matters which might be contained in individual answers to
        such questions.

  Dkt. 23-37, p. 327. In the pretrial motion, trial counsel noted that this proposed

  procedure was “precisely the same as those which this Court employed in the case

  of United States v. Haskell, et al, Case Number 00-395-01-CR-W-FJG, tried before

  this very court in 2002,” thus establishing that the option for individual voir dire

  for private or sensitive matters was a standard of practice in death penalty jury

  selection. Dkt. 23-37, p. 326.

        Trial counsel’s failure to utilize this standard of practice to question Juror 13

  outside the presence of the venirepanel further substantiates that trial counsel

  overlooked Juror 13’s questionnaire disclosure – otherwise, why wouldn’t he have

  utilized the very process he advocated? Strategically, there was nothing to lose by

  utilizing individual voir dire to question Juror 13 about actual bias in light of her

  childhood experience, and no proffered strategic reason for not asking her about

                                            24
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 29 of 77 PageID #: 9482



  actual bias can overcome this fact. Trial counsel’s failure to follow this practice

  standard is further evidence of his constitutional ineffectiveness.

        Respondent also argues that trial counsel’s failure to question Juror 13 about

  her attempted rape questionnaire disclosure is inconsequential because trial counsel

  obtained general assurances of impartiality through his questions. Dkt. 49, p. 56 –

  57. Once again, Respondent’s argument misses the mark because Juror 13 general

  assurances give little insight to whether she could be fair and impartial despite her

  childhood experience that mirrors the facts of Mr. Purkey’s case. The requirement

  of an impartial jury is met only when the prospective juror has given final,

  unequivocal assurances deemed credible by the judge, that for the purposes of

  deciding the case, she can set aside any opinion she might hold, relinquish her

  prior beliefs, or lay aside her biases or her prejudicial personal experiences.

  United States v. Taylor, 777 F.3d 434, 441 (7th Cir. 2015)(emphasis added). Trial

  counsel obtained no such assurances from Juror 13 because he did not ask a single

  question about how her attempted rape experience might affect her impartiality,

  despite having a risk-free method to do so.

        Respondent also argues that trial counsels’ voir dire performance cannot be

  constitutionally inadequate because at the time of Mr. Purkey’s trial, Eighth Circuit

  law regarding juror implied bias was unsettled, and trial counsel’s decisions made

  in the context of unsettled law can never be professionally unreasonable. Dkt. 49,



                                            25
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 30 of 77 PageID #: 9483



  p. 53. Respondent further argues that because Eighth Circuit panel decisions were

  in conflict, earlier precedent must be followed and earlier panel decisions proscribe

  the doctrine of implied bias. Dkt. 49, p. 53 -54.

        Prior to Mr. Purkey’s trial, however, the Eighth Circuit held “that for habeas

  corpus purposes, bias may be found either by an express admission, or by proof of

  specific facts which show a close connection to the facts that bias is presumed.

  Fuller v. Bowersox, 202 F.3d 1053, 1056-58 (8th Cir. 2000). Although in Fuller,

  the Eighth Circuit denied relief on the juror bias issue, it did not discount it out of

  hand, as Respondent asks this Court to do. Instead, the Eighth Circuit analyzed the

  situation to decide the issue, and relied on decisions from other circuit courts to

  define the boundaries of implied bias, including the Seventh Circuit’s decision in

  Hunley v. Godinez, 975 F.2d 316, 320 (7th Cir. 1992), a case not adopting a per se

  rule that courts presume bias when a juror is a victim, but holding that in rare

  circumstances, implied bias can be found. See also Smith v. Phillips, 455 U.S. 209,

  222 (1982)(O’Connor, J., concurring)(even without a showing of actual bias,

  prejudice may be implied in certain egregious situations).

        Given how closely Juror 13’s childhood experience mirrors the facts Mr.

  Purkey’s case, Juror 13’s service is an egregious situation where her bias should be

  presumed. See Gonzales v. Thomas, 99 F.3d 989 (10th Cir. 1996)(“the crux of

  implied bias analysis . . . is found in the examination of the similarities between the



                                             26
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 31 of 77 PageID #: 9484



  juror’s experiences and the incident giving rise to trial); see also e.g. United States

  v. Allsup, 566 F.2d 68 (9th Cir. 1977)(bank teller presumed biased in bank robbery

  case) and United States v. Torres, 128 F.3d 38 (2nd Cir. 1997)(prospective juror’s

  own experience with the crime of structuring rendered her unable to serve on jury

  because she “would be unable to divorce her consideration” of the structuring case

  “from her own structuring experience”). Juror 13 responded on her questionnaire

  that she had been the victim of an attempted rape in 1991, a year in which she was

  about 16 years old, the same age as the victim in Mr. Purkey’s case. Dkt. 23-37, p.

  303. Juror 13’s experience was also connected to a court proceeding where she

  assisted law enforcement with the investigation of her attempted rape, and she was

  a prosecution witness. Dkt. 23-37, p. 303 (writing the “man who attacked me was

  going to court for other rapes,” and “I was supenoed [sic], but they never ended up

  using me.”). Juror 13’s experience is an extreme situation where her life

  experience mirrors the facts of the case to the extent that it is unlikely that she

  could remain impartial during deliberations under the circumstances. See Sanders

  v. Norris, 529 F.3d 787, 792 (8th Cir. 2008)(explaining that Eighth Circuit law

  allows finding of implied bias in certain egregious situations, and that a significant

  number of circuits have adopted the doctrine of implied bias in extreme situations

  where the relationship between a prospective juror and some aspect of the

  litigation is such that it is highly unlikely that the average person could remain



                                             27
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 32 of 77 PageID #: 9485



  impartial during deliberations). In circumstances such as these, where Juror 13’s

  personal experience is so similar to the victim’s experience, the law should err on

  the side of caution to find bias. See e.g. United States v. Polichemi, 219 F.3d 698,

  704 (7th Cir. 2000)(writing “the concept of implied bias in well-established in the

  law,” examining issue in context of a juror being employed by the same office as

  the prosecuting attorneys trying the case, and explaining that a juror who belongs

  to a class presumed biased “may well be objective in fact, but the relationship is so

  close that the law errs on the side of caution”).

        Ultimately, however, if this Court is unwilling to impute bias, due process

  requires that at the very least, a hearing be held to determine whether Juror 13 was

  actually biased. See Smith v. Phillips, 455 U.S. 209, 216 - 18 (1982)(writing that

  juror bias determinations may be properly made at a post-trial hearing); see also

  Gonzales v. Thomas, 99 F.3d 978, 985 (10th Cir. 1996)(the normal avenue of relief

  available to a party asserting juror bias is a post-trial hearing at which actual or, in

  exception circumstances, implied bias may be demonstrated). Mr. Purkey has been

  deprived of a hearing on this issue because his 2255 counsel missed Juror 13’s

  questionnaire disclosure.

        Finally, Respondent argues that in any event, Mr. Purkey has not

  demonstrated prejudice from Juror 13’s service on the jury. The presence of a

  biased juror, however, is a fundamental structural defect and is outside the gamut



                                             28
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 33 of 77 PageID #: 9486



  of harmless error analysis. Johnson v. Armontrout, 961 F.2d 748, 756 (8th Cir.

  1992)(citing Arizona v. Fulminate, 499 U.S. 279 (1991)).

  III.   Trial counsel was constitutionally ineffective in failing to investigate,
         develop and present readily available, compelling mitigating evidence to
         the jury at Mr. Purkey's capital trial, in violation of the Sixth, Eighth,
         and Fourteenth Amendments (CLAIM 2)

         Mr. Purkey has already shown why § 2255(e) and § 2241 allow him to bring

  his new claims in this Petition, and those arguments are incorporated but need not

  be repeated here. See Section I. Under applicable Martinez/Trevino doctrine, a

  defaulted claim of ineffective assistance of trial counsel can be brought if the claim

  is substantial and the default was due to the ineffective assistance of initial-review

  postconviction counsel. A "substantial" ineffective assistance claim is one that has

  "some merit." Martinez, 132 S.Ct. at 1318-1319 (citing Miller-El v. Cockrell, 537

  U.S. 322 (2003)). There is more than "some merit" in Mr. Purkey's claim that trial

  counsel failed to investigate and present readily available, compelling evidence of

  Mr. Purkey's extraordinary and profound trauma history and its lifelong effects on

  his mental health and behavior that would have given the jurors a compelling

  picture of Mr. Purkey's life history and an accurate explanation of his constellation

  of symptoms that would have resulted in at least one juror voting to spare his life.

  Section 2255 counsel themselves failed to investigate and present this compelling

  evidence, and therefore, "as an equitable matter," the initial-review postconviction

  proceeding was "not . . . sufficient to ensure that proper consideration was given to

                                            29
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 34 of 77 PageID #: 9487



  a substantial claim." Id. at 1318. Thus, § 2255 counsel's own ineffectiveness

  establishes cause for the default, allowing for full merits review of Mr. Purkey's

  substantial claim of ineffective assistance of trial counsel.

        A. The failure of trial and § 2255 counsel to conduct an adequate
  mitigation investigation is directly attributable to the substitution of a
  uniquely unqualified investigator in place of a qualified mitigation specialist
  as part of the defense team.
        Respondent sidesteps this aspect of Mr. Purkey's claim by mischaracterizing

  it as one alleging an abstract failure to hire a "social worker" with the title

  "mitigation specialist." Rsp. at 66. That is essentially what § 2255 counsel argued.

  Dkt. 23-28 at 56-64. Mr. Purkey's argument here is not abstract at all, but specific

  to his case: Mr. Duchardt's decision to substitute Mic Armstrong in the role of a

  qualified mitigation specialist directly contributed to trial counsel's ineffective

  assistance in failing to investigate and present the full picture of Mr. Purkey's life

  to the jury in his case because, in fact, Mr. Armstrong was uniquely unqualified to

  conduct mitigation investigation. Section 2255 counsel never presented these facts

  because they did not investigate whether Mr. Armstrong was qualified as a

  mitigation investigator. Consequently, § 2255 counsel could show no prejudice

  resulting from Mr. Duchardt's failure to obtain a mitigation specialist, nor could

  they rebut Mr. Duchardt's affidavit claiming that Mr. Armstrong was qualified to

  serve in the dual role of fact and mitigation investigator, which the evidence now




                                             30
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 35 of 77 PageID #: 9488



  exposes as false and amounting to a fraud on the court. See Dkt. 23 at 146 (Claim

  3).

        Perhaps stemming from its mischaracterization of Mr. Purkey's argument,

  Respondent chooses to ignore the facts about Mr. Armstrong's gross lack of

  qualifications by dismissing them as "irrelevant." Rsp. at 66. On the contrary, it is

  highly relevant to Mr. Purkey's substantial ineffective assistance of counsel claim

  that Mr. Armstrong was fired from the Liberty office of the Missouri State Public

  Defender (MSPD) for incompetence in his job as a fact investigator only a few

  months after Mr. Duchardt left his own employment with the MSPD; that Mr.

  Duchardt originally hired Mr. Armstrong when he supervised the Liberty office,

  and protected Armstrong's position there for ten years despite ongoing complaints

  about his incompetence as an investigator from lawyers who worked directly with

  Armstrong in the Liberty office; that Mr. Armstrong was never a mitigation

  investigator either by training or experience; that Mr. Armstrong claimed in a

  lawsuit against MSPD for wrongful termination that he had an arrangement with

  Mr. Duchardt to give up his business in exchange for lifetime employment at

  MSPD, describing his arrangement with Mr. Duchardt as "an express contract";

  that in his private practice Mr. Duchardt continued to hire Mr. Armstrong as an

  investigator on MSDP contract cases, and had to be told by MSPD to stop using

  Armstrong as an investigator on public defender cases because of his termination



                                            31
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 36 of 77 PageID #: 9489



  from MSPD. Dkt. 23-36 at 205, 208, 273-274. These facts are highly relevant to

  Mr. Purkey's claim because Mr. Duchardt had knowledge of them, yet he held Mr.

  Armstrong out to the trial court as a qualified fact investigator and mitigation

  investigator in Mr. Purkey's federal death penalty case in order to obtain funding

  for Mr. Armstrong, when, in reality, Armstrong was neither.

        As Mr. Purkey argues in his Petition, see Dkt. 23 at 153, the actions of Mr.

  Duchardt in hiring a wholly unqualified friend to play the role of mitigation

  specialist in Mr. Purkey's federal capital trial violated the most basic standards of

  competent capital representation, and was objectively unreasonable. See Strickland

  v. Washington, 466 U.S. at 688. It also prejudiced Mr. Purkey by bringing into Mr.

  Purkey's death penalty case the same investigative incompetence that Mr.

  Armstrong had shown in his work for MSPD, directly contributing to the failure to

  conduct a constitutionally-requisite mitigation investigation that, properly

  investigated, would have produced a wealth of readily available mitigating

  evidence that would have caused at least one juror to vote for life. See Wiggins v.

  Smith, 539 U.S. at 537; Rompilla v. Beard, 545 U.S. 374 (2005).

         B. Trial counsel and § 2255 counsel were ineffective in failing to
  investigate, develop and present Mr. Purkey's full trauma history and the
  long-term consequences and effects of his trauma exposure and its connection
  to his behavior to explain why he committed the crime that led to his federal
  conviction.




                                            32
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 37 of 77 PageID #: 9490



        Respondent claims -- in the face of the vast, comprehensive new evidence

  detailing Mr. Purkey's multi-generational family history of trauma exposure and

  susceptibility to mental illness and neurogenerative disease, and Mr. Purkey's own

  extraordinary trauma history from childhood to adulthood and its long-term

  consequences and effects on Mr. Purkey's mental health and behavior presented in

  his Petition -- that the new evidence "would barely have altered the sentencing

  profile" and thus is merely cumulative of the evidence presented by trial counsel at

  the penalty phase. Rsp. at 70, 73. Respondent relies heavily on the facts of

  Worthington v. Roper, 631 F.3d 487 (8th Cir. 2010), to argue that Mr. Purkey's

  claim should be denied.

        However, a determination of counsel's effectiveness must be grounded in the

  specific circumstances of the case. Strickland, 466 U.S. at 688. The issue before

  the Court in this case is whether the substantial newly discovered evidence in

  mitigation presented in Mr. Purkey's Petition (which Respondent goes to great

  lengths to avoid discussing) that both trial counsel and § 2255 counsel failed to

  investigate, even though it was readily available to them, establishes ineffective

  assistance of counsel under clearly established law of the Supreme Court. See, e.g.,

  Strickland, 466 U.S. 668; Williams v. Taylor, 529 U.S. 362 (2000); Wiggins, 539

  U.S. 510; Rompilla, 545 U.S. 374; Sears v. Upton, 130 S.Ct. 3259 (2010), Porter v.

  McCollum, 558 U.S. 30 (2009).



                                           33
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 38 of 77 PageID #: 9491



         On the merits, Respondent points to the number of witnesses called by trial

  counsel at the penalty phase and the list of mitigating factors presented to the jury,

  and contends that this shows trial counsel presented "abundant evidence of

  Purkey's alleged abuse as a child." Dkt. 49 at 66-67. Respondent also brags that the

  defense "mitigation case lasted approximately three days and consumed more than

  500 pages of trial transcript." Dkt. 49 at 14. However, as Respondent points out,

  Dkt. 49. at 67, only five of the eighteen witnesses called by trial counsel at the

  penalty phase even mentioned Mr. Purkey's family history, let alone any abuse he

  suffered, and two of those were expert witnesses Dr. Peterson and Dr.

  Cunningham, who were primarily focused, respectively, on providing opinions

  related to a mental disease or defect negating intent, and future dangerousness. The

  remaining lay witnesses at the penalty phase were called to provide testimony to

  rebut the government's statutory and non-statutory aggravating circumstances, and

  some of the testimony turned out to be quite damaging to Mr. Purkey on cross-

  examination.2

         The record demonstrates how woefully unprepared trial counsel was in

  presenting even those witnesses. Mr. Duchardt notified the trial court just prior to

  2
    For example, Mr. Duchardt called Dr. William Grant, a psychiatrist at the Federal Bureau of
  Prisons Medical Center in Springfield, Missouri, to testify about medications Mr. Purkey had
  been taking during trial, including Klonopin. Dkt. 38-1 at 28. On cross-examination, Dr. Grant
  testifed that the justification for Klonopin came from Dr. Peterson, not him, and stated "I think
  [Dr. Peterson] invoked anxiety where many of the rest of us would have invoked an attitude,
  belligerent, irritable attitude." Dkt. 38-1 at 37. Dr. Grant agreed with government counsel that
  Klonopin was being given to Mr. Purkey because of a "real anger problem." Dkt. 38-1 at 37.

                                                  34
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 39 of 77 PageID #: 9492



  the defense case-in-chief at the penalty phase that three of its witnesses for the

  penalty phase had just been endorsed, and one of those witnesses, a minister at

  Hutchinson State Correctional Facility, was found by the defense "literally now."

  Dkt. 38-1 at 15-16. Mr. Purkey's aunt, Marguerite Hotchkiss, testified she did not

  even know about the crime for which Mr. Purkey was on trial "until just a few days

  ago." Dkt. 39-1 at 22. Mr. Duchardt told the trial court "[w]e have also been

  throughout this process attempting to locate witnesses for this stage of the

  hearing," and that "[w]e have done our best to try to put on the best case for Mr.

  Purkey and we're continuing to try to find people and will continue until this case

  is over with, and even beyond, to find all of the best witnesses we can." Dkt. 38-1

  at 14, 16. Given the paucity of family and social history witnesses that trial counsel

  actually presented at the penalty trial, Mr. Duchardt's statement was a startling if

  inadvertent confirmation that the defense investigation was not only unreasonably

  limited, but that they waited far too long, in some cases literally until the eve of the

  penalty trial, to conduct what appears to have been a rather cursory investigation.

  See Neal v. Puckett, 286 F.3d 230, 237 (5th Cir. 2002) ("In assessing counsel's

  performance, we look to such factors as what counsel did to prepare for sentencing,

  what mitigating evidence he had accumulated, what additional 'leads' he had, and

  what results he might reasonably have expected from these leads").




                                             35
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 40 of 77 PageID #: 9493



        The direct testimony of the family witnesses called by trial counsel -- Mr.

  Purkey's aunt Marguerite Hotchkiss, his daughter Angie Genail, and his step-

  brother Gary Hamilton (Purkey) -- comprises a total of twenty-one pages of

  transcript. Dkt. 39-1 at (transcript cites). Trial counsel elicited testimony from

  these three witnesses that briefly mentioned the following: at five years old Wes

  could not speak but would "just point to things and grunt", Dkt. 39-1 at 16; Wes

  stuttered, as did his father Jack Purkey and several of his father's siblings, Dkt. 39-

  1 at 17; Wes's mother "threw drinks in his face" once when he was stuttering, Dkt.

  39-1 at 38; Wes's mother and father were alcoholics, Dkt. 39-1 at 38, 43, 44; Wes,

  his half-brother Gary, and their mother were frequently beaten by Jack Purkey,

  mostly when he was drunk, Dkt. 39-1 at 43-47; Gary was taken by his mother to

  bars as a young boy, where she would sexually abuse him in the bathroom, Dkt.

  39-1 at 43-47; Jack Purkey suffered headaches because of a metal plate in his head,

  could not hold down a job, and ultimately committed suicide, Dkt. 39-1 at 16-20.

  The substance of their testimony was skeletal and conclusory at best, and did not

  even begin to present the true picture of Mr. Purkey's horrific childhood and the

  relentless trauma he suffered that is contained in Mr. Purkey's Petition and that

  would have been beneficial to the jury. Dkt. 23 at 19-88. See Lewis v. Dretke, 355

  F.3d 364, 368 (5th Cir. 2003) ("skeletal" testimony from family witness was

  "wholly inadequate to present to the jury a true picture of the tortured childhood



                                            36
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 41 of 77 PageID #: 9494



  experienced by Lewis") (citing Wiggins); Ainsworth v. Woodford, 268 F.3d 868,

  874 (9th Cir.) (jurors saw "only glimmers of [the defendant's] history, and received

  no evidence about its significance vis-a-vis mitigating circumstances") (citations

  omitted)).

        Mr. Duchardt hired Dr. Peterson and Dr. Cunningham as experts to opine on

  matters other than mitigating evidence. The focus of Dr. Peterson's testimony was

  on the question of whether Mr. Purkey suffered from a mental disease or defect

  that rendered him incapable of forming the intent to kill Jennifer Long, which was

  a preliminary question the jury had to decide before it could proceed to a

  consideration of aggravating and mitigating factors. Dkt. 23-37 at 90; Dkt. 41-1 at

  21. Dr. Peterson testified that Mr. Purkey suffered from a mental disease or defect

  at the time of the homicides of both Jennifer Long and Mary Bales. Dkt. 41-1 at

  21-22.

        In making his diagnosis of a mental disease or defect, Dr. Peterson

  conducted no new psychological testing. Instead, he relied on his report written

  three years earlier in the Mary Bales case (at the behest of other counsel), and a

  competency evaluation of Mr. Purkey conducted at the United States Medical

  Center in Springfield, Missouri. Dkt. 23-13 at 1-53; Dkt. 23-40 at 145. Though

  during his testimony Dr. Peterson agreed with Mr. Duchardt that defense counsel

  had provided him with "interview materials from those who knew about Mr.



                                            37
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 42 of 77 PageID #: 9495



  Purkey's development and those who were involved in his life, either when he was

  a child, when he was an adult, or presently[,]" Dkt. 41-1 at 20, Peterson's report

  noted that the only additional information he was given consisted of some medical

  records of Mr. Purkey, much of which overlapped information that had already

  been compiled in the Bales matter. Dkt. 23-40 at 144. He also interviewed Mr.

  Purkey. Dkt. 23-40 at 144.

        The record flatly contradicts Respondent's assertion that Dr. Peterson

  utilized "abundant family and childhood history provided by trial counsel" in

  forming his opinion. See Dkt. 49 at 75. While Dr. Peterson did recount aspects of

  Mr. Purkey's history of abuse in his childhood, and sexual abuse by Mr. Purkey's

  mother in particular, that evidence came from Mr. Purkey's self-report to Dr.

  Peterson, not from any investigation by defense counsel. Dkt. 41-1 at 24. This left

  Dr. Peterson forced to admit on cross-examination that he found no corroboration

  of the sexual abuse in the records he reviewed. Dkt. 41-1 at 82.

        Moreover, Dr. Peterson discussed Mr. Purkey's trauma history in the context

  of reaching his conclusion that, because of his mental disease or defect, "Mr.

  Purkey did not have the capacity to form the intent to kill Jennifer Long." Dkt. 41-

  1 at 49-50. The only question trial counsel asked of Dr. Peterson remotely related

  to mitigation was whether he believed, "to a medical degree of certainty, that at the

  time of the killing of Jennifer Long that Wesley Purkey was suffering from a



                                           38
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 43 of 77 PageID #: 9496



  severe mental or emotional disturbance[,]" and Peterson testified that he did. Dkt.

  41-1 at 58-59.

        Respondent asserts that Dr. Cunningham testified as a "mitigation

  specialist." Dkt. 49 at 23. He did not. Dr. Cunningham was hired by Mr. Duchardt

  to do a risk assessment for future dangerousness, which is his specialty, and his

  testimony was focused on rebutting that non-statutory aggravating circumstance.

  Dkt. 23-39 at 46-47; Dkt. 42-1 at 58-59. Though Mr. Duchardt later sought to

  abdicate responsibility for mitigation to Dr. Cunningham in his affidavit in the §

  2255 proceedings, Dkt. 23-37 at 175-176, Dr. Cunningham flatly denied that he

  performed the work of a mitigation specialist in Mr. Purkey's case, and averred that

  he lacked the requisite knowledge, experience, and training of a mitigation

  specialist. Dkt. 23-39 at 49. He undertook no "comprehensive investigation to

  identify, locate, and interview persons having knowledge of Mr. Purkey's

  background." Id.

        The various "mitigation themes/hypotheses and associated investigation

  needs" listed in the letter Dr. Cunningham wrote to Mr. Duchardt prior to trial

  identified "red flags" for investigation and follow-up. Dkt. 23 at 126-127; Dkt. 23-

  37 at 76-82. They were not mitigating evidence, but instead constituted suggested

  areas of potential mitigation. Had trial counsel conducted the investigation that Dr.

  Cunningham advised was necessary, they would have uncovered a vast trove of



                                           39
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 44 of 77 PageID #: 9497



  readily available, non-cumulative information that would have painted a complete

  and compelling picture of Mr. Purkey's extended family and social history, and

  extraordinary trauma history that he presents here. Instead of investigating and

  substantiating these themes, trial counsel merely had Cunningham recite them

  during his testimony, without any evidence to support them, and without any

  broader context in which the jury could place them, especially given that Dr.

  Cunningham was testifying in rebuttal to future dangerousness, not in mitigation.

  Such an investigation does not amount to "scouring the globe on the off-chance

  something will turn up." Dkt. 49 at 73 (citing Rompilla, 545 U.S. at 383). It is

  reasonable and necessary investigation of readily available mitigation evidence

  based on identifiable red flags that counsel had a duty to pursue, and they failed to

  do so. Rompilla, 545 U.S. at 391 .

        Respondent places great weight on the list of mitigating factors provided to

  the jury as evidence that an "abundance" of mitigating evidence was presented.

  Dkt. 49 at 69. The list of mitigating factors given to the jurors, that only parrots the

  glimmers of information provided to them and the uninvestigated "themes"

  identified by Dr. Cunningham, hardly matters when counsel failed to investigate

  and develop the background material and did not present the jury with the

  information they needed to make an informed, reliable determination of whether

  the death penalty should be imposed. Ainsworth v. Woodford, 268 F.3d 868, 877



                                             40
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 45 of 77 PageID #: 9498



  (9th Cir. 2001). See Strickland, at 466 U.S. at 695; Woodson v. North Carolina,

  428 U.S. 280, 305 (1978) (because of the qualitative difference between life

  imprisonment and death, "there is a corresponding difference in the need for

  reliability in the determination that death is an appropriate punishment").

  Moreover, if, as Respondent argues, and as the § 2255 court concluded, the blank

  special verdict form on the mitigating factors means that no mitigating factors were

  found by the jury, then Respondent is hardly in a position to argue that the

  mitigating evidence trial counsel placed before the jury was "abundant." See Hall

  v. Washington, 106 F.3d 742, 752 (1997) (where no mitigating factors are found,

  "it is logically impossible for the new evidence to be 'cumulative' to something in

  the earlier record").

        Respondent casually dismisses aspects of the new mitigation Mr. Purkey

  presents in his Petition and, viewing each in isolation, asserts that it adds "nothing

  new" to the mitigation that was presented by trial counsel. Dkt. 49 at 69. But each

  aspect of this new mitigating evidence provides concrete examples of Mr. Purkey's

  trauma experiences, symptoms and behavior exhibited across the span of his life

  that jurors could understand and visualize and that are characteristic of his lifelong

  complex PTSD.

        For example, the new evidence of Mr. Purkey's childhood experience at St.

  Joseph's Catholic School ("St. Joe's") -- which neither trial counsel nor § 2255



                                            41
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 46 of 77 PageID #: 9499



  counsel obtained -- is far more significant than the "nuns who were . . . mean"

  characterization by Respondent. Dkt. 49 at 69. Mr. Purkey's childhood classmates

  at St. Joe's, who were interviewed by current counsel, consistently describe the

  medieval-like oppression and violence that took place at the school, and how Wes

  was a particular target for abuse by the nuns because of his stuttering.

        In one instance, even after Wes had been subjected to corporal punishment

  upon being accused by the nuns of starting a rumor that their BVM (Blessed Virgin

  Mary) Order actually stood for "Black Veiled Monster," Wes was made to stand in

  front of the whole school following the morning Mass and tell the students what

  BVM stood for. The nuns knew Wes had a stutter, and that he would struggle to

  enunciate the words, so it was nothing more than pointless retribution and

  humiliation. Wes's classmate Don Aaron recalls how painful it was to watch: "Bl

  Bl Bl Blessed V V V Virgin . . . The longer it went the more Wes stuttered." Dkt.

  23-13 at 93. Another nun who taught Wes's class in seventh grade also singled Wes

  out for his stuttering. His classmate James Haggard recalls how the nun refused to

  believe Wes could not control his stuttering, and she called on Wes to stand at his

  desk and read out loud to the class more than other students. Wes, who struggled

  with reading to begin with, would get embarrassed and start stuttering, but his

  embarrassment made the stuttering worse. Wes was made to continue standing and

  reading even as his stuttering got worse and worse. Dkt. 23-13 at 88.



                                            42
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 47 of 77 PageID #: 9500



        Wes was a different kind of target for the parish priest at St. Joe's, who

  sexually abused him over a three-year period after Wes became an alter server at

  St. Joe's Catholic Church. Dkt. 23-14 at 23. Rather than the "recovered memory"

  that Respondent appears to ridicule, Dkt. 49 at 69, Wes disclosed the abuse to his

  spiritual advisor, who took the time to talk to Wes about this sensitive topic after

  reading an autobiographical poem he had written in the past. Dkt. 23-14 at 23. Dr.

  Sautter describes this sexual molestation by a priest as one that elicited the most

  intense emotions from Wes. Dkt. 23-8 at 2; Dkt. 23-9 at 2.

        The evidence of Mr. Purkey's experiences at St. Joe's adds much to illustrate

  the full scope of his childhood trauma and its effects on him. Instead of finding a

  welcome respite and refuge from the relentless violence and abuse he faced at

  home, St. Joe's only compounded his trauma, from which he had no escape, safety,

  or security. It was at this point that Wes began to turn to alcohol and drugs. See

  Dkt. 23 at 47.

        Similarly, Respondent dismisses Mr. Purkey's ex-wife Jeanette's declaration

  containing vivid descriptions of his behavior that, when viewed in the context of

  his extreme trauma history, provide an understanding of that behavior as important

  symptoms indicative of his complex PTSD. See Dkt. 23-21 at 8 (describing

  "flashbacks" of trauma experiences). The new evidence from Michael Speakman

  also describes in graphic detail the behaviors of Wes while they shared a prison



                                            43
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 48 of 77 PageID #: 9501



  cell that, seen in the context of Mr. Purkey's full trauma history, also provides

  visible, concrete evidence symptomatic of his complex PTSD. Mr. Speakman not

  only observed Mr. Purkey's stuttering, but he observed Mr. Purkey's startled

  reactions to noise during sleep, that Mr. Purkey "got set off" when he perceived he

  was being mistreated or being treated unfairly by prison administrators, and that

  when that happened "[i]t was like he was a different person." The behavior would

  stop as abruptly as it started. Other times, Mr. Purkey would hardly talk, and would

  stare at the ceiling all day long, which Mr. Speakman says "reminds me of my son,

  who is autistic." Dkt. 23-38 at 35-38. See Dkt. 23-9 at 3 (including, among PTSD

  symptoms, "flashbacks of trauma"; "high levels of emotional stress and

  physiological reactivity when exposed to trauma-reminders"; "avoidance of trauma

  reminders and emotional numbing"; "presence of insomnia, irritability,

  concentration problems, hyper-vigilance in addition to hyper-startle responses to

  trauma-related cues").

        The new evidence presented by Mr. Purkey in his Petition, never heard by

  his jury, adds considerable weight to the totality of mitigating evidence. See

  Walbey v. Quarterman, 309 Fed.Appx. 795, 804 (5th Cir. 2009) (unpublished) (the

  mitigating evidence omitted by trial counsel "overwhelms the 'scant' evidence,

  'bereft in scope and detail,' that was presented"). Had this previously undiscovered

  evidence been presented to Mr. Purkey's jury, it "might well have influenced the



                                            44
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 49 of 77 PageID #: 9502



  jury's appraisal of [the defendant's] culpability." Williams v. Taylor, 529 U.S. at

  398. See also Porter v. McCollum, 558 U.S. 30, 41 (2009) (when assessing

  reasonable probability of a different result in context of mitigation, a court should

  "consider 'the totality of the available mitigation evidence -- both adduced at trial,

  and the evidence adduced in the habeas proceeding' -- and reweigh[] it against the

  evidence in aggravation") (quoting Williams, 529 U.S. at 397-398)).

        C. Trial counsel and § 2255 counsel were ineffective in failing to
  investigate, discover, and present expert mental health evidence of Mr.
  Purkey's complex PTSD symptoms and behavior throughout his life up to and
  including the crime.

        At the outset, Mr. Purkey is not claiming in his Petition that he is not

  responsible for the murder of Jennifer Long, as Respondent repeatedly suggests.

  See Dkt. 49 at 74, 78. Respondent's argument appears to be that, because evidence

  of Mr. Purkey's abusive childhood came in through the testimony of experts Dr.

  Peterson and Dr. Cunnigham, it doesn't matter if trial counsel missed the mental

  health "label" because they "told the story," and whatever the mental health

  "label," the crime Mr. Purkey committed "do[es] not fit with claims of frontal lobe

  impairment or mental disease relieving him of responsibility for his crimes." Dkt.

  49 at 75-76, 78.

         What Mr. Purkey argues is that, because trial counsel failed to conduct a

  thorough investigation of Mr. Purkey's life history that would have revealed the

  extent of his lifelong trauma, and failed to learn about the constellation of Mr.

                                            45
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 50 of 77 PageID #: 9503



  Purkey's behavioral and psychological symptoms that are the long-term

  consequences of those experiences, trial counsel also failed to identify and engage

  appropriate mental health experts to reliably evaluate his trauma symptomology

  and explain its impact on Mr. Purkey's development, personality and behavior

  throughout his life and leading up to and including the crime. See Pruitt v. Neal,

  788 F.3d 248, 275 (7th Cir. 2015) ("[T]rial counsel did not conduct a thorough

  investigation into Pruitt's mental health and therefore did not make 'an informed

  choice' about what mental health evidence to present at sentencing"). Trial counsel

  thus missed both the label and the story.

        Mr. Purkey's trial counsel did focus their expert mental health testimony on

  the question of whether a mental disease or defect negated the intent to commit the

  crime. As Mr. Purkey has previously pointed out, that question is not directed at

  mitigation, but rather to the preliminary findings the jury was required to make

  about whether Mr. Purkey had the requisite mental state for the crime before even

  considering aggravating and mitigating circumstances in order to decide between

  life and death. Dkt. 23-37 at 90. The question of whether Mr. Purkey had a mental

  disease or defect that negated intent is a very different question than the moral

  choice between life or death that the jury is required to make based on an

  individualized consideration of mitigating circumstances. See Penry v. Lynaugh,




                                              46
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 51 of 77 PageID #: 9504



  492 U.S. 302, 319, 321 (1989) (the sentence imposed at the penalty stage should

  reflect a reasoned moral response to the defendant's mitigating evidence).

        As a consequence of their uninformed decisions, trial counsel's mental

  health experts failed to accurately assess Mr. Purkey's underlying symptoms of

  PTSD, and thus could not adequately explain his traumatic exposure and describe

  his ongoing symptoms and behavior that could strengthen the complete mitigation

  story, had it been presented by counsel. See Stephens v. McBride, 489 F.3d 883

  (7th Cir. 2007) ("Competent evidence of Stephens' mental illness would have

  strengthened the general mitigation evidence presented by defense counsel

  concerning Stevens' difficult background by focusing the jury on the concrete

  results of years of abuse on Stevens' psyche").

        None of the mental health experts presented by trial counsel had expertise in

  PTSD. While Dr. Leeson testified at one point that his testing showed that Mr.

  Purkey's results correlated with several groups, including the "post traumatic stress

  disorder group," Dkt. 40-1 at 43, Dr. Leeson did not test Mr. Purkey for PTSD, and

  there was no follow up by trial counsel. Dr. Leeson also testified that Mr. Purkey

  scored high in the antisocial personality group. Dkt. 40-1 at 37.

        Dr. Peterson's expert opinion, which was weakly premised on his primary

  diagnosis of a personality disorder not otherwise specified, came unraveled during

  cross-examination when he agreed with the government's characterization of Mr.



                                           47
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 52 of 77 PageID #: 9505



  Purkey as having antisocial personality disorder, which is not a mental disease or

  defect, and moreover, is an aggravating, not mitigating, diagnosis. See Walbey v.

  Quarterman, 309 Fed.Appx. at 804. See also Dr. Kathleen Wayland and Sean D.

  O'Brien, Deconstructing Antisocial Personality Disorder and Psychopathy: A

  Guideline Approach to Prejudicial Psychiatric Labels, 42 HOFSTRA L. REV.

  519, 565 (2013) ("Evidence that the defendant had ASPD or psychopathy . . . fails

  the most basic tests of scientific knowledge. The myriad scientific, reliability, and

  ethical concerns about labeling a person antisocial, psychopathic, and evil cloaked

  as psychiatric findings should result in this evidence being excluded from the

  highly-charged adversarial atmosphere of capital trials"); John F. Edens, Donna M.

  DesForges, Crissie Fernandez and Caroline A. Palac, Effects of Psychopathy and

  Violence Risk Testimony on Mock Juror Perceptions of Dangerousness in a

  Capital Murder Trial, Psychology, Crime & Law 10(4) 393-412 (2004) (research

  indicates jurors cannot set aside terms such as "psychopathy" or "antisocial

  personality disorder" and fairly evaluate the evidence).

        In addition, to the extent Dr. Peterson's testimony contained relevant

  mitigating evidence, the focus of his expert testimony on Mr. Purkey's capacity to

  form the requisite intent for the murder of Jennifer Long suggested that the

  evidence had to have a "nexus" to the crime in order for the jury to consider it. Dkt.

  41-1 at 49-50, 58-59. Respondent suggests the same when it argues that "any abuse



                                            48
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 53 of 77 PageID #: 9506



  [Mr. Purkey] suffered as a child does not excuse or mitigate the murders he

  committed[.]" Dkt. 49 at 78. Such a limitation on mitigation is unconstitutional.

  Tennard v. Dretke, 542 U.S. 274 (2004) (evidence of mental impairment is

  inherently mitigating, regardless of whether defendant has established a nexus

  between his mental capacity and the crime).

        Under these circumstances, whatever "glimmers" of mitigation were

  contained in Dr. Peterson's testimony, there remained no reliable vehicle for the

  jury to give meaningful consideration and effect to the testimony as mitigation

  once the jury rejected the mental disease or defect defense and answered "yes" to

  the preliminary question of whether Mr. Purkey had the requisite intent. See Abdul-

  Kabir v. Quarterman, 550 U.S. 233, 260 (2007) ("a 'constitutional defect' has

  occurred not only when a jury is precluded from even considering certain types of

  mitigating evidence,' but also when 'the defendant's evidence [i]s placed before the

  sentencer but the sentencer has no reliable mean[s] of giving mitigating effect to

  that evidence'") (quoting Graham v. Collins, 506 U.S. 461, 475 (1993)).

  Respondent's argument that Mr. Purkey can suffer no prejudice from the omission

  of the new mitigation evidence from his trial because it does not relieve him from

  responsibility for his crimes is without simply without merit, and unconstitutional.

        As Dr. Sautter explains, the kind of high levels of traumatic stress Mr.

  Purkey experienced growing up actually damages the developing brain, and "the



                                           49
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 54 of 77 PageID #: 9507



  impact of these potential abnormalities would be expected to interact with any

  possible traumatic brain injuries suffered by Mr. Purkey to decrease his ability to

  control his emotional behaviors and posttraumatic stress." App. 82 at 705. Had

  evidence of Mr. Purkey's frontal lobe damage been presented to the jury in this

  light and had counsel explained to the jury in a meaningful way that his brain

  damage from prior head injuries interacted with the damage resulting from his

  trauma history and complex PTSD to affect Mr. Purkey's behaviors over time,

  general mitigating evidence of Mr. Purkey's extraordinary trauma history would

  have been strengthened. Stephens v. McBride, 489 F.3d 883 (7th Cir. 2007).

  Because of trial counsel's failure to conduct a constitutionally adequate mitigation

  investigation, Dr. Leeson's conclusions about Mr. Purkey's frontal lobe damage

  from his prior head injuries, and the brain imaging presented by Dr. Preston, were

  without context. They merely showed that Mr. Purkey had brain damage, and thus

  likely carried little to no weight with the jury as mitigation. Without the full story

  of Mr. Purkey's family and social history, and the extraordinary trauma Mr. Purkey

  suffered growing up, trial counsel did not, and could not, make "an informed

  choice" about what mental health evidence to present at sentencing. Pruitt v. Neal,

  788 F.3d at 275.

        Prejudice is shown from counsel's failure to investigate and present

  mitigating evidence where the undiscovered mitigating evidence "might well have



                                            50
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 55 of 77 PageID #: 9508



  influenced the jury's appraisal of [the defendant's] moral culpability." Wiggins, 539

  U.S. at 538 (quoting Williams v. Taylor, 529 U.S. at 398). This inquiry is not

  foreclosed even if trial counsel presented some mitigating evidence to the jury.

  Sears v. Upton, 130 S.Ct. at 3266; Porter v. McCollum, 558 U.S. at 40-44. See also

  Walbey v. Quarterman, 309 Fed.Appx at 802 ("Williams stands for the proposition

  that counsel can be prejudicially ineffective even if some of the available

  mitigation evidence is presented and even is there is psychiatric testimony").

  Taking into consideration, as this Court must, the totality of the available

  mitigation evidence both old and new, and reweighing it against the evidence in

  aggravation, Porter v. McCollum, 558 U.S. at 41 (2009) (citing Williams, 529 U.S.

  at 397-398), "there is a reasonable probability that at least one juror would have

  struck a different balance of aggravating and mitigating circumstances." Wiggins,

  539 U.S. at 537.

  IV.   Fred Duchardt perpetrated a fraud on the court requiring relief
        setting aside the judgment on his 28 U.S.C § 2255 petition by
        making false and misleading statements to the court in the § 2255
        proceeding intended to secure denial of Mr. Purkey's claims of
        ineffective assistance of counsel alleged against Mr. Duchardt, and
        which the habeas court subsequently relied upon in denying Mr.
        Purkey relief (CLAIM 3)
        Instead of addressing the claim presented, Respondent argues that the issue

  is moot because the Eighth Circuit did not rely on Mr. Duchardt's affidavit in

  finding no prejudice on the ineffective assistance of counsel claims that Mr.



                                            51
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 56 of 77 PageID #: 9509



  Purkey's § 2255 counsel raised. Dkt. 49 at 79. The problem with Respondent's

  argument is two-fold. First, the Eighth Circuit's finding of no prejudice with

  respect to § 2255 counsel's claims was a consequence of § 2255 counsel's own

  failure to investigate and present the wealth of mitigating evidence that Mr. Purkey

  presents in this Petition. See Claim 2. Section 2255 counsel did not raise, and the

  Eighth Circuit did not consider, the claim presented here. Second, the district court

  substantially relied on Mr. Duchardt's affidavit in denying Mr. Purkey's § 2255

  motion without an evidentiary hearing. Dkt. 23-39 at 2. The deliberate falsehoods

  made in the affidavit were clearly intended to deceive the district court and obtain

  a judgment against his former client on the ineffective assistance of counsel claims

  that were raised by Mr. Purkey's § 2255 counsel, which is the essence of fraud on

  the court. In re Bressman, 874 F.3d 142, 152 (3rd Cir. 2017). That claim is not

  moot.

          Federal courts have inherent equitable power to remedy a fraud on the court.

  In re Bressman, 874 F.3d at 149 (citing Hazel-Atlas Glass Co. v. Hartford Empire

  Co., 322 U.S. 238, 248-249 (1944)). Respondent, citing Taft v. Donellan Jerome,

  Inc., 407 F.2d 807, 809 (7th Cir. 1969), argues that a fraud on the court claim

  "must be raised in the court that rendered the judgment in the first place -- in this

  case, the Western District of Missouri." Dkt. 49 at 83. However, Taft only held that

  a motion under Rule 60(b) to set aside a judgment for fraud on the court had to be



                                            52
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 57 of 77 PageID #: 9510



  brought in the court that rendered the original judgment. However, in Hadden v.

  Rumsey Products, 196 F.2d 92 (2nd Cir. 1952), it was held that a New York court

  had jurisdiction over an independent action to obtain equitable relief from an Ohio

  judgment that plaintiff was attempting to register and enforce against defendants in

  New York where they resided. Here, given the fact that Mr. Purkey is incarcerated

  in the Southern District of Indiana, and defendants, also residents of the Southern

  District of Indiana, are seeking to enforce a judgment against Mr. Purkey from the

  Western District of Missouri by executing him, this Court has jurisdiction over Mr.

  Purkey's equitable action to obtain relief from the judgment for Mr. Duchardt's

  fraud on the court.

        Moreover, to the extent that Mr. Purkey's claim can be deemed defaulted

  because it was not raised in his § 2255 proceedings, the default is due to the

  ineffective assistance of his § 2255 counsel. Under the Martinez/Trevino doctrine,

  itself an equitable remedy, and applicable here for the reasons set forth in Section

  I, § 2255 counsel's ineffective assistance establishes cause for the default. Fraud on

  the court by Mr. Purkey's own trial counsel, intended to interfere with the

  administration of justice in his § 2255 proceedings, is an egregious breach of duty

  to his former client and should be construed as equivalent to per se ineffective

  assistance of counsel, especially when Mr. Duchardt's fraud extended back to his

  budget requests to the trial court. See Dkt. 23 at 153-154. Duchardt's fraud on the



                                            53
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 58 of 77 PageID #: 9511



  court thus undermines the fairness and reliability of the proceedings both at Mr.

  Purkey's trial and on his § 2255 motion. See Strickland, 466 U.S. at 687. There can

  be no question that this claim is a substantial one that deserves encouragement to

  proceed further. Martinez, 132 S.Ct. at 1318-1319 (citing Miller-El v. Cockrell,

  537 U.S. 322 (2003)).

        Respondent fares no better on the merits. For instance, Respondent argues

  that Mr. Duchardt's statement in his affidavit that § 2255 counsel had interposed no

  objection was not a lie because "at the time the statement was written, counsel had

  apparently not objected." Dkt. 49 at 83. This is an absurd argument in light of the

  fact that Mr. Duchardt sent a draft of his statement to § 2255 counsel before

  sending it to government counsel asking if they had any objection. Counsel did

  object, and communicated that objection by email to Mr. Duchardt. Dkt. 23-39 at

  7. There is no evidence whatever, and Mr. Duchardt never claimed, that he did not

  receive counsel's email, and Duchardt had plenty of opportunity to correct his

  affidavit before it was submitted the district court in the § 2255 proceedings.

        Respondent further argues "nothing shows that [Mr. Duchardt] received or

  read the email before he sent the affidavit to government counsel." Dkt. 49 at 83.

  Even if that was true, it does not help Respondent because it only shows that Mr.

  Duchardt did not bother to wait for a response from § 2255 counsel before sending

  his affidavit to government counsel, and that his giving § 2255 counsel an



                                            54
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 59 of 77 PageID #: 9512



  opportunity to object was thus nothing more than a sham. Indeed, § 2255 counsel

  Teresa Norris interpreted Mr. Duchardt's manner of giving "notice" of his affidavit

  to her "as a way for him to be able to say that notice was given, without giving me

  any actual opportunity to lodge the objections he surely should have expected to

  come." Dkt. 23-37 at 341. It was only fortuitous that Ms. Norris happened to be

  sitting in front of her computer and email when Duchardt sent the affidavit to her,

  and "[s]hortly after I first saw the affidavit -- I mean within brief minutes of just a

  first skim -- I conveyed to Mr. Duchardt that I vehemently objected to him

  providing the affidavit to the Government, only to then learn that my objection was

  too late because Mr. Duchardt had already sent the affidavit to the Government."

  Dkt. 23-37 at 341.

        Regarding Mr. Duchardt's statement in his affidavit that Laura O'Sullivan

  "had never before tried a case involving the death penalty or a mental defense,"

  Dkt. 23-37 at 170 (emphasis added), Respondent argues that "if Duchardt was

  wrong, he was not far off the mark." Dkt. 49 at 84. Respondent's argument

  provides no defense to a statement that emphatically asserted Ms. O'Sullivan "had

  never tried a case involving . . . a mental defense." Id. That statement was plainly

  false. Respondent then argues that, "for this statement to be a lie rather than a

  mistake, Purkey must show that Duchardt knew about O'Sullivan's experience in

  her trials with frontal lobe damage and battered women's syndrome." Dkt. 49 at 84.



                                             55
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 60 of 77 PageID #: 9513



  But Respondent's argument only confirms Mr. Duchardt's fraud on the court. Mr.

  Duchardt swore to the truth of the statement, and thus it matters not whether he

  was lying or mistaken when he made the statement because, as Mr. Purkey argues

  in his Petition, Mr. Duchardt was either acting in willful ignorance of the truth or

  in willful disregard of the truth. Dkt. 23 at 152. In either case, the clear intent of the

  false statement was the same: to deceive the district court into discrediting Ms.

  O'Sullivan's declaration submitted as evidence in support of the § 2255 petition and

  crediting his own statements.

        Respondent's answer to Mr. Duchardt's false and misleading statements

  about Mic Armstrong's qualifications as a mitigation investigator is to misconstrue

  those statements to support its argument. For example, Respondent suggests that

  "when Duchardt recounted in his affidavit that he asked Armstrong to serve as both

  fact and mitigation investigator, he did not state when that conversation occurred"

  and "[i]t could have been early in the case, or it could have been later as the case

  progressed and Duchardt determined to dispense with a traditional 'mitigation

  specialist.'" Dkt. 49. at 86-87. But Mr. Duchardt's affidavit does not suggest that he

  at some unspecified point asked Armstrong to serve the dual role of both fact and

  mitigation investigator; on the contrary, his affidavit states that he chose

  Armstrong to serve in the dual role from the beginning of the case "because of his

  experience and training." Dkt. 23-37 at 170.



                                             56
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 61 of 77 PageID #: 9514



        Moreover, there is no evidence whatever to support Respondent's further

  suggestion that, at the time Duchardt made the statement, he "still intended to hire

  a mitigation specialist and have Armstrong work with and for the mitigation

  specialist." Dkt. 49. at 87. Indeed, it is clear from the evidence that Mr. Duchardt

  had no intention of hiring a mitigation specialist, because he wanted Mic to serve

  in a dual role from the beginning of the case. The budget requests do not "mirror"

  Mr. Duchardt's affidavit as Respondent insists. Indeed, they squarely contradict

  each other: Mr. Duchardt swore in his affidavit that he intended from the beginning

  of the case for Armstrong to serve in the dual role of both fact and mitigation

  investigator, but his budget requests to the trial court portrayed the opposite. Mr.

  Duchardt submitted separate budget requests for Mr. Armstrong, who had already

  been brought on to Mr. Purkey's case as an investigator, and a mitigation specialist,

  who had yet to be hired. Dt. 23-39 at 32. It was only four months after his initial

  budget request that Mr. Duchardt represented to the court that he had "learned" that

  the cost of a mitigation specialist had doubled, and he requested additional funding

  for Armstrong to serve in the dual role of investigator and mitigation specialist

  under the guise of "budgetary savings." Dkt. 23-36 at 13-14. In that request, Mr.

  Duchardt asserted that his original request for funding for Mr. Armstrong as an

  investigator was "based on the assumption that a mitigation specialist would be

  hired." Dkt. 23-36 at 13. Under these facts, either Mr. Duchardt's affidavit stating



                                            57
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 62 of 77 PageID #: 9515



  that he intended from the beginning of the case for Mr. Armstrong to serve in that

  dual role was true -- in which case the budget requests were intended to manipulate

  the trial court to secure additional funds for Armstrong to serve in that dual role;

  or, his affidavit stating that he intended from the beginning of the case for Mr.

  Armstrong to serve in that dual role was false -- in which case the statement was

  made to deceive the § 2255 court into accepting as fact that Mr. Armstrong was

  qualified as a mitigation specialist when he was not.

        Respondent then argues that there is no evidence to show that Mr. Duchardt

  knew Armstrong to be unqualified, and "the fact that Armstrong left a prior job

  under bad circumstances doesn't prove that Duchardt knew or believed him to be

  unqualified." Dkt. 49 at 86. Yet it was Mr. Duchardt who originally hired and

  supervised Armstrong at the MSPD. The "bad circumstances" under which

  Armstrong was ultimately fired from MSPD were because Mr. Armstrong was

  incompetent as an investigator. Those circumstances are not at all "contested." See

  Dkt. 49 at 86. Mr. Armstrong even claimed in his lawsuit against MSPD for

  wrongful termination, later dismissed in January 2001 for lack of prosecution, that

  he had "an express contract" with Mr. Duchardt for essentially lifetime

  employment at MSPD. Dkt. 23-36 at 205, 208, 273-274. Contrary to Mr.

  Duchardt's assertions in his affidavit that Armstrong had "performed very

  successfully" in the dual role of both fact investigator and mitigation specialist at



                                            58
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 63 of 77 PageID #: 9516



  MSPD, Mr. Armstrong was never trained as a mitigation specialist at MSPD, nor

  did he ever serve in that capacity when he was employed there. Dkt. 23-36 at 25-

  26. The evidence further belies Mr. Duchardt's claim in his affidavit that Mr.

  Armstrong had served in that dual role "successfully" in the state cases he took in

  his private practice. Those state cases were contracted through MSPD, and Mr.

  Duchardt was expressly told by MSPD to stop using Mr. Armstrong as an

  investigator because of his termination, and Mr. Duchardt did so. Dkt. 23-36 at

  205, 208, 273-274.

        Respondent relies on Mr. Purkey's ex-wife Jeanette's admission of poisoning

  Mr. Purkey as evidence that Mr. Armstrong "performed well" in Mr. Purkey's case,

  and that "Mr. Purkey's current counsel uses the poisoning information as mitigation

  in their § 2241 motion." Dkt. 49 at 86. The fact that Mr. Purkey's wife was

  poisoning Mr. Purkey is no doubt an important one in the totality of Mr. Purkey's

  bio-psycho-social history. But the poisoning was never presented by trial counsel

  as mitigating evidence. Instead, Mr. Duchardt sought admission of the poisoning

  evidence at the guilt phase of Mr. Purkey's trial, which was denied by the trial

  court as irrelevant to the homicide of Jennifer Long. (Trial Tr. Vol. V at 657; Vol.

  IX at 1176). Prior to the penalty phase, Mr. Duchardt argued the evidence was

  relevant to the Bales homicide, ostensibly to rebut the government's reliance on the




                                           59
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 64 of 77 PageID #: 9517



  homicide as an aggravating circumstance. The trial court again ruled the evidence

  inadmissible. (Trial Tr. Vol. IX at 1176).

        Moreover, when § 2255 counsel interviewed Mr. Armstrong, "he provided

  no helpful substantive information related to his investigation in Mr. Purkey's

  case." Dkt. 23-37 at 342. Instead, it was apparent that Mr. Armstrong was obsessed

  with the poisoning issue, and Teresa Norris recalls that Armstrong said something

  about "digging up a dead dog to try to prove that Mr. Purkey's ex-wife was

  poisoning him." Dkt. 23-37 at 342. This is hardly illustrative of Mr. Armstrong

  having "performed well" in Mr. Purkey's case, especially when the evidence was

  deemed inadmissible for the purposes sought by trial counsel, and trial counsel

  then wholly ignored its value as mitigating evidence.

        Mr. Duchardt submitted his affidavit as an officer of the court and as Mr.

  Purkey's former trial lawyer. The materially false and misleading statements

  contained in his affidavit could have had no other purpose than to deceive the court

  and thereby interfere with the court's impartial adjudication of Mr. Purkey's claims

  of ineffective assistance of counsel raised in his § 2255 motion. See Bressman, 874

  F.3d at 152. As an attorney and officer of the court, Mr. Duchardt's fraudulent

  conduct had "a much greater likelihood of undermining the working of the normal

  process of adjudication because courts rely on the integrity of their officers." Id.

  See also Hazel-Atlas, 322 U.S. at 246.



                                            60
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 65 of 77 PageID #: 9518



  V.    Because there is a substantial possibility that the jury at Mr.
        Purkey's penalty trial understood the instructions in a way
        that rendered jurors unable to consider and give effect to
        mitigating evidence in determining whether to sentence Mr.
        Purkey to death, Mr. Purkey's death sentence is
        unconstitutional under the Eighth Amendment (CLAIM 4)

        Contrary to Respondent's argument, Mr. Purkey's claim is not the same as

  that raised either in his direct appeal or by § 2255 counsel. Mr. Purkey is not

  arguing here is not about the trial court "not requir[ing] Purkey's jury to return

  findings regarding pled and proven mitigating factors" as was argued on direct

  appeal, Dkt. 49 at 88,    nor is he arguing that his jury "did not vote on obvious

  mitigating evidence" as was argued in the § 2255 motion. Dkt. 49 at 89. What Mr.

  Purkey is arguing that there is an unconstitutional risk that the jurors understood

  their instructions in a way that rendered them unable to consider and give effect to

  mitigating evidence in determining whether to sentence Mr. Purkey to death. See

  Dkt. 23 at 161-167. That a strong possibility this unconstitutional risk was realized

  is borne out by the new evidence from the jurors themselves.

        The jurors were instructed in the Special Verdict Form to record their

  findings as to each of the mitigating circumstances, and they failed to follow those

  instructions. Dkt. 23-37 at 94; Dkt. 23-40 at 87. Respondent argues that there is

  "no chance that the jury mistakenly believed that it was required to reach

  unanimous agreement before it could consider mitigating factors." Dkt. 49 at 91.

  But the juror declarations show that there was every chance the jurors were under

                                            61
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 66 of 77 PageID #: 9519



  the mistaken belief that they had to reach unanimous agreement on mitigating

  factors. One juror said they "talked about" the mitigating factors section, but he did

  not know why the section was not filled out, and did not recall whether they took a

  vote on each mitigating factor. Dkt. 23-40 at 93-94. Similarly, another juror stated

  that "[t]he judge instructed us to complete the form, but I do not remember us

  voting on each factor one-by-one" and "[t]he foreman kept the verdict form." Dkt.

  23-40 at 97. Another juror stated she "understood the judge's instructions to be that

  the jury's decision had to be unanimous, either for life or for death" and did not

  recall if votes were taken for each of the mitigating factors. Dkt. 23-40 at 101

  (emphasis added). Yet another juror stated that, "[w]hile we discussed the

  mitigating factors, if everyone agreed that something was or was not mitigating

  then we moved on[. . .] [i]f we did not agree unanimously, then we discussed it

  until it was unanimous." Dkt. 23-40 at 103 (emphasis added).

        Based on this new evidence, there is not just a possibility, but a substantial

  probability that jurors understood from the instructions that they had to

  unanimously agree as to the existence of a particular mitigating factor in order to

  consider it, and that the blank spaces on the special verdict form represented a

  failure to reach unanimous agreement on the existence of the mitigating factors.

  The genuine risk of such a result is unacceptable under the Eighth Amendment.




                                            62
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 67 of 77 PageID #: 9520



  Mills v. Maryland, 486 U.S. 367, 375 (1988) (citing Lockett v. Ohio, 438 U.S. 586,

  605 (1978); Andres v. United States, 333 U.S. 740, 752 (1948)).

        Respondent contends that the juror declarations instead "demonstrate that

  although the jury considered and discussed the proposed mitigating factors, it was

  not persuaded by them and concluded that the death penalty was appropriate in

  light of the severity of Purkey's crimes." Dkt. 49 at 95. However, the quotations

  from the juror declarations that Respondent relies on to support their proposition

  only show that several jurors made up their minds to impose the death penalty at

  the guilt phase, in the case of one juror (see Dkt. 23-40 at 92), or before

  deliberations even began at the penalty phase (see Dkt. 23-40 at 96, 101), and thus

  failed to follow their instructions.

        In the absence of this new evidence that was pre-existing but discovered

  only after the denial of his § 2255 motion, and which shows that Mr. Purkey's

  death sentence was obtained in violation of his constitutional rights, Mr. Purkey

  has never been allowed a reasonable opportunity to obtain a reliable judicial

  determination of the fundamental legality of his sentence. Therefore, § 2241 is an

  available remedy to raise this challenge. See Webster v. Daniels, 784 F.3d 1123,

  1136 (7th Cir. 2015) (en banc); Garza v. Lappin, 253 F.3d 918 (7th Cir. 2001); In

  re Davenport, 147 F.3d 605, 609 (7th Cir. 1998). See also Webster, 784 F.3d at

  1137 ((Court must "take into account that a core purpose of habeas corpus is to



                                            63
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 68 of 77 PageID #: 9521



  prevent a custodian from inflicting an unconstitutional sentence . . . there is no

  reason to assume that our procedural system is powerless to act in such a case . . .

  [t]o hold otherwise would lead in some cases . . . to the intolerable result of

  condoning an execution that violates the Eighth Amendment").

        For these reasons, and for the reasons set forth in his Petition, see Am.Pet. at

  155-161, Mr. Purkey is entitled to habeas relief.

  VI.   Mr. Purkey's death sentence is unconstitutional in light of Hurst v.
        Florida because his sentencing jury did not find, beyond a
        reasonable doubt, each fact necessary to impose a sentence of
        death (CLAIM 6)
        Respondent alleges that Mr. Purkey's claim is barred because "it is a claim

  that could have been, and in fact was, raised in his direct appeal and is now barred

  from relitigation." Dkt. 49 at 99. But Hurst v. Florida was not decided until 2016,

  long after Mr. Purkey's § 2255 proceedings were over. Hurst, 136 S.Ct. 616

  (2016). Hurst constitutes new law affecting the legality of Mr. Purkey's death

  sentence, and the issue could not have been raised earlier at his trial, on direct

  appeal, or in his § 2255 motion. Because § 2255 is inadequate and ineffective to

  test the legality of his sentence, the savings clause under § 2255(e) permits Mr.

  Purkey to bring his claim in his § 2241 petition to challenge the legality of his

  sentence. See Webster v. Daniels, 784 F.3d at 1139 (Court must "take into account

  that a core purpose of habeas corpus is to prevent a custodian from inflicting an

  unconstitutional sentence . . . there is no reason to assume that our procedural


                                            64
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 69 of 77 PageID #: 9522



  system is powerless to act in such a case . . . [t]o hold otherwise would lead in

  some cases . . . to the intolerable result of condoning an execution that violates the

  Eighth Amendment"); Garza v. Lappin, 253 F.3d 918 (intervening decision of

  international tribunal after petitioner exhausted both his direct appeals and his

  opportunity for relief under § 2255 sufficient to invoke § 2255(e)'s savings clause

  and permit him to bring a petition under § 2241).

  VII. Trial counsel was constitutionally ineffective in his advice to Mr.
       Purkey prior to his suppression testimony that trial counsel knew
       directly contradicted Mr. Purkey's reasons for confessing to a
       federal kidnapping in reliance on the promise of a life-sentence
       plea offer, and in subsequently failing to file a motion in limine to
       prevent the government from using Mr. Purkey's suppression
       testimony to impeach his trial testimony that he did not kidnap
       Jennifer Long, and arguing that his suppression statements were
       true (CLAIM 8)
        Mr. Purkey has already shown why § 2255(e) and § 2241 allow him to bring

  his new claims in this Petition, and those arguments are incorporated but need not

  be repeated here. See Section I. Under applicable Martinez/Trevino doctrine, a

  defaulted claim of ineffective assistance of trial counsel can be brought if the claim

  is substantial and the default was due to the ineffective assistance of initial-review

  postconviction counsel. A "substantial" ineffective assistance claim is one that has

  "some merit." Martinez, 132 S.Ct. at 1318-1319 (citing Miller-El v. Cockrell, 537

  U.S. 322 (2003)). There is more than "some merit" in Mr. Purkey's arguments in

  Claim Eight. Section 2255 counsel themselves failed to raise this claim, and



                                            65
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 70 of 77 PageID #: 9523



  therefore, "as an equitable matter," the initial-review postconviction proceeding

  was "not . . . sufficient to ensure that proper consideration was given to a

  substantial claim." Id. at 1318. Thus, § 2255 counsel's own ineffectiveness

  establishes cause for the default, allowing for full merits review of Mr. Purkey's

  substantial claim of ineffective assistance of trial counsel.

        Respondent argues that the “record is devoid” of any evidence supporting

  Mr. Purkey’s claim that trial counsel was constitutionally ineffective in his advice

  to him prior to the suppression hearing to persist in the statement originally made

  to law enforcement in order to preserve the chance of a life sentence plea offer

  from the Government. Dkt. 49, p. 117. But privileged attorney/client

  communications are not made part of the trial record, and it is therefore,

  nonsensical to argue that Mr. Purkey’s argument fails because there is nothing in

  the record to support it. What transpired in conversations between Mr. Purkey and

  his trial attorneys is known only to them, and Mr. Purkey is firm in his position

  that trial counsel gave him this advice.

        Respondent contends that Mr. Purkey’s claim is implausible because a life-

  sentence plea offer was never contemplated by the Government. Dkt. 49, p. 118 –

  119. Mr. Purkey insists, however, that his trial lawyer held out hope that the

  Government would extend a life-sentence plea offer. Consistent with this belief,

  prior to Mr. Purkey’s motion to suppress testimony, trial counsel encouraged Mr.



                                             66
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 71 of 77 PageID #: 9524



  Purkey to stay consistent with his earlier statements, because in doing so, he would

  uphold his side of a life-sentence bargain he insists was made with law

  enforcement, thus improving the chances for a life-sentence plea offer. Mr. Purkey

  would not know that a life-sentence plea offer was implausible unless the

  implausibility of such a plea offer was communicated to him by his trial attorneys.

        Respondent further argues that the record reveals that Mr. Purkey’s trial

  attorney was “blindsided” by Mr. Purkey’s suppression testimony admission, and

  that he went into full “damage control” mode after the admission was made. Dkt.

  49, p. 117. Contrary to Respondent’s assertions, what the record reveals instead is

  that Mr. Duchardt failed to object to the very question that elicited the

  incriminating response, and failed on redirect examination to rehabilitate Mr.

  Purkey by giving him a chance to explain his direct examination admission even

  though trial counsel was well aware that Mr. Purkey had recanted the admission to

  kidnapping from the inception of representation. Dkt. 23, p. 212. Trial counsel

  compounded these errors by failing to file a motion in limine to prevent the use of

  Mr. Purkey’s suppression hearing testimony at trial, and when the Government

  impeached Mr. Purkey’s trial testimony with the suppression hearing admission,

  by failing to ask Mr. Purkey to explain the inconsistent statements on redirect

  examination. Dkt. 23, p. 213, 228.




                                            67
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 72 of 77 PageID #: 9525



        Respondent argues that trial counsel was not ineffective because there was

  no legal basis to file a motion in limine to exclude the suppression hearing

  admission because the law in most federal circuits permitted the use of a

  defendant’s suppression hearing statements for impeachment purposes at trial,

  though Respondent concedes that Seventh and Eighth Circuit law was silent

  regarding the issue at the time of Mr. Purkey’s trial. Dkt. 49, p. 120 – 121. Even if

  this excuses trial counsel’s failure to file a motion in limine regarding use of the

  statement for impeachment, which Mr. Purkey does not concede, it does not excuse

  trial counsel’s failure to file a motion in limine to prevent that Government from

  arguing the truth of the inconsistent statement, or his failure to object when the

  Government went beyond impeachment, and argued the truth of the suppression

  hearing statement during closing arguments. See United States v. Simmons, 390

  U.S. 377, 394 (1968)(holding “that when a defendant testifies in support of a

  motion to suppress evidence on Fourth Amendment grounds, his testimony may

  not thereafter be admitted against him at trial on the issue of guilt”)(emphasis

  included by Repondent, Dkt. 49, p. 120).

        Respondent argues that trial counsel was completely taken by surprise by

  Mr. Purkey’s suppression hearing admission, but this is pure speculation as trial

  counsel made no statement on the record about being surprised by Mr. Purkey’s

  admission. The more important question, however, is not whether trial counsel



                                            68
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 73 of 77 PageID #: 9526



  was surprised by the admission, but why Mr. Purkey would make such an

  admission in light of his firmly established recantation. Trial counsel never gave

  Mr. Purkey the chance to answer this question, because they did not ask him to

  explain the inconsistency. If Mr. Purkey had been asked, the record would be clear

  about the true reason for his suppression hearing admission: that the suppression

  hearing admission was a direct result of the advice given to him by trial counsel in

  the context of creating the best possible case posture for a life-sentence plea offer.

  Mr. Purkey therefore persists in his claim that trial counsel was constitutionally

  ineffective for the reasons given in Claim 8 of the Petition.

  VIII. Mr. Purkey is entitled to a stay

        Contrary to Respondent’s contention, Mr. Purkey is entitled to a stay of

  execution pursuant to Hill v. McDonough, 547 U.S. 573, 584 (2006).

        As to Hill’s first factor, as detailed in his § 2241 Petition and Reply, this

  Court has jurisdiction, pursuant to Martinez/Trevino. Critically, Respondent

  concedes that his claims are procedurally defaulted. Mr. Purkey’s claims raise

  substantial claims of ineffective assistance of law affecting his fundamental rights,

  which have never been reviewed by any court. See Motion for Stay of Execution,

  Dkt. 4, at 5-8.

        With regard to Hill’s second factor, balancing of harms, Respondent’s

  argument is flawed. While Respondent is correct that the victims have an



                                            69
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 74 of 77 PageID #: 9527



  “important interest in the timely enforcement of the defendant’s sentence,” (Dkt.

  49 at 125), that does not outweigh the harm suffered by Mr. Purkey, who would be

  put to death before his substantial claims are adjudicated.

        Third, contrary to Respondent’s argument, counsel for Mr. Purkey have been

  diligent. As Respondent acknowledges, counsel have been reinvestigating this case

  since 2016. See Dkt. 49 at 125 -126. This fact supports, not refutes, counsel’s

  diligence. Respondent’s claim of “strategy” inexplicably assumes that counsel was

  waiting for an execution date before filing the § 2241 Petition. There is no basis in

  fact for this presumption. Counsel had no indication that Respondent would begin

  setting execution dates, let alone one for Mr. Purkey. Neither the length of time

  Mr. Purkey has been on federal death row, nor the span since the denial of

  certiorari from his federal habeas would have indicated to his counsel that he

  would be first in line for execution. Respondent should not doubly benefit from its

  own arbitrary selection of prisoners for execution.

        Respondent’s accusation of strategic delay ignores the reality of this case.

  There are many factors that resulted in a lengthier investigation: Mr. Purkey’s

  mental impairments, historical limitations in funding and resources, counsel’s

  access to their client, and caseload of counsel. Despite these factors, counsel

  diligently investigated Mr. Purkey’s case, developed critical evidentiary support,

  identified appropriate mental health experts and worked to bring them up to speed



                                            70
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 75 of 77 PageID #: 9528



  in the case, and, finally, drafted and filed a Petition dense with compelling factual

  and legal support.

        Finally, Respondent’s arguments about public interest are without merit. As

  an initial matter, the public’s interest should be viewed through the lens of

  Respondent’s arbitrary setting of execution dates. The public does not benefit

  because justice is short circuited to make way for governmental arbitrariness. Nor

  does the public benefit from the execution of an unconstitutional death sentence.

  Here, where the majority of the delay has been caused by the government, they

  should not now be permitted to argue about the harm of delay. It is disingenuous

  for Respondent to argue that a factor it long ignored should now support denying a

  stay to enable counsel to litigate substantial constitutional issues on behalf of their

  client. The most compelling public interest is ensuring the constitutional rights of

  its citizens, which includes the rights of the accused. See Dkt. 4 at 11-12.

                               REQUEST FOR RELIEF

        For all of the foregoing reasons set forth herein, and in the Petition, Dkt. 23,

  and based upon the full record of this matter, Petitioner reiterates his requests that

  the Court provide the following relief:

        1.     That Petitioner be granted a stay of execution pending a final
               resolution of the claim raised in this Petition;

        2.      That leave to amend this Petition, if necessary, be granted;



                                             71
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 76 of 77 PageID #: 9529



        3.    That Respondents be Ordered to respond to this Petition;

        4.    That Petitioner be permitted to file a Reply and/or a Traverse
              addressing Respondents’ affirmative defenses and arguments;

        5.    That an evidentiary hearing be conducted on the merits of Petitioner’s
              claims, any procedural issues, and all disputed issues of fact;

        6.    That habeas relief from Petitioner’s convictions and sentences,
              including his sentence of death, be granted.


                                              Respectfully submitted,

                                              /s/Rebecca E. Woodman
                                              Attorney at Law, L.C.
                                              1263 W. 72nd Ter.
                                              Kansas City, Missouri 64114
                                              (785) 979-3672
                                              rewlaw@outlook.com

                                              /s/Michelle M. Law
                                              Assistant Federal Public Defender
                                              Western District of Missouri
                                              901 Saint Louis Street, Suite 801
                                              Springfield, Missouri 65806
                                              (417) 873-9022
                                              michelle_law@fd.org

                                              Counsel for Petitioner




                                         72
Case 2:19-cv-00414-JPH-DLP Document 58 Filed 10/28/19 Page 77 of 77 PageID #: 9530



                          CERTIFICATE OF SERVICE

         I hereby certify that on October 28, 2019, the foregoing Reply to the
  Government's Response to Petition for Writ of Habeas Corpus and Motion for Stay
  Petition for Writ of Habeas Corpus was filed electronically with the Clerk of the
  Court via CM/ECF to be served on the parties authorized to be noticed.

                                              /s/Rebecca E. Woodman
                                              Counsel for Petitioner




                                         73
